Exhibit 10.1

EXECUTION COPY

 

 

FIVE-YEAR CREDIT AGREEMENT

dated as of

November 18, 2011

among

BROWN-FORMAN CORPORATION

The Other Borrowing Subsidiaries Parties Hereto

The Lenders Party Hereto

BARCLAYS CAPITAL, as Syndication Agent

BANK OF AMERICA, N.A. and CITIBANK, N.A.,

as Co-Documentation Agents

U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent

and

U.S. BANK NATIONAL ASSOCIATION, BARCLAYS CAPITAL,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

ARTICLE I Definitions

     1     

SECTION 1.01

 

Defined Terms

     1     

SECTION 1.02

 

Classification of Loans and Borrowings

     17     

SECTION 1.03

 

Terms Generally

     17     

SECTION 1.04

 

Accounting Terms; GAAP

     17     

SECTION 1.05

 

Currency Translation

     17     

ARTICLE II The Credits

     18     

SECTION 2.01

 

Commitments

     18     

SECTION 2.02

 

Loans and Borrowings

     18     

SECTION 2.03

 

Requests for Revolving Borrowings

     19     

SECTION 2.04

 

Competitive Bid Procedure

     19     

SECTION 2.05

 

Letters of Credit

     21     

SECTION 2.06

 

Funding of Borrowings

     27     

SECTION 2.07

 

Interest Elections

     27     

SECTION 2.08

 

Termination, Reduction and Increase of Commitments

     28     

SECTION 2.09

 

Extension of Maturity Date

     30     

SECTION 2.10

 

Repayment of Loans; Evidence of Debt

     31     

SECTION 2.11

 

Prepayment of Loans

     32     

SECTION 2.12

 

Fees

     33     

SECTION 2.13

 

Interest

     33     

SECTION 2.14

 

Alternate Rate of Interest

     34     

SECTION 2.15

 

Increased Costs

     35     

SECTION 2.16

 

Break Funding Payments

     36     

SECTION 2.17

 

Taxes

     37     

SECTION 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     38     

SECTION 2.19

 

Mitigation Obligations; Replacement of Lenders

     39     

SECTION 2.20

 

Designation of Borrowing Subsidiaries

     40     

SECTION 2.21

 

Defaulting Lenders

     41     

ARTICLE III Representations and Warranties

     43     

SECTION 3.01

 

Organization; Powers

     43     

SECTION 3.02

 

Authorization; Enforceability

     43     

SECTION 3.03

 

Governmental Approvals; No Conflicts

     43     

SECTION 3.04

 

Financial Condition; No Material Adverse Change

     43     

SECTION 3.05

 

Litigation and Environmental Matters

     44     

SECTION 3.06

 

Compliance with Laws and Agreements

     44     

SECTION 3.07

 

Investment Company Status

     44     

SECTION 3.08

 

Taxes

     44     

SECTION 3.09

 

ERISA

     44     

SECTION 3.10

 

Disclosure

     44     

ARTICLE IV Conditions

     45     

SECTION 4.01

 

Effective Date

     45   

 

i



--------------------------------------------------------------------------------

 

SECTION 4.02

 

Each Credit Event

     46   

ARTICLE V Affirmative Covenants

     46     

SECTION 5.01

 

Financial Statements and Other Information

     46     

SECTION 5.02

 

Notices of Material Events

     47     

SECTION 5.03

 

Existence; Conduct of Business

     48     

SECTION 5.04

 

Payment of Obligations

     48     

SECTION 5.05

 

Maintenance of Properties; Insurance

     48     

SECTION 5.06

 

Books and Records; Inspection Rights

     48     

SECTION 5.07

 

Compliance with Laws

     49     

SECTION 5.08

 

Use of Proceeds

     49   

ARTICLE VI Negative Covenants

     49     

SECTION 6.01

 

Subsidiary Indebtedness

     49     

SECTION 6.02

 

Liens

     50     

SECTION 6.03

 

Sale and Leaseback Transactions

     51     

SECTION 6.04

 

Fundamental Changes

     52     

SECTION 6.05

 

Transactions with Affiliates

     52     

SECTION 6.06

 

Interest Coverage Ratio

     52   

ARTICLE VII Events of Default

     52   

ARTICLE VIII The Administrative Agent

     54   

ARTICLE IX Guarantee

     56   

ARTICLE X Miscellaneous

     57     

SECTION 10.01

 

Notices

     57     

SECTION 10.02

 

Waivers; Amendments

     57     

SECTION 10.03

 

Expenses; Indemnity; Damage Waiver

     58     

SECTION 10.04

 

Successors and Assigns

     59     

SECTION 10.05

 

Survival

     61     

SECTION 10.06

 

Counterparts; Integration; Effectiveness

     61     

SECTION 10.07

 

Severability

     62     

SECTION 10.08

 

Right of Setoff

     62     

SECTION 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     62     

SECTION 10.10

 

WAIVER OF JURY TRIAL

     63     

SECTION 10.11

 

Headings

     63     

SECTION 10.12

 

Confidentiality

     63     

SECTION 10.13

 

Interest Rate Limitation

     64     

SECTION 10.14

 

Conversion of Currencies

     64     

SECTION 10.15

 

USA PATRIOT Act

     64     

SECTION 10.16

 

No Fiduciary Relationship

     65   

 

ii



--------------------------------------------------------------------------------

Exhibits

      

Exhibit A

  -     

Form of Assignment and Assumption

Exhibit B

  -     

[Reserved]

Exhibit C

  -     

Form of Borrowing Subsidiary Agreement

Exhibit D

  -     

Form of Borrowing Subsidiary Termination

Exhibit E

  -     

Form of Accession Agreement

Exhibit F

  -     

Form of Maturity Date Extension Request

Exhibit G

  -     

Mandatory Costs Rate

Exhibit H

  -     

List of Closing Documents

Schedules

      

Schedule 2.01

  -     

Commitments

Schedule 2.05

  -     

Issuing Banks and LC Commitments

 

iii



--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT dated as of November 18, 2011 (the “Agreement”),
among BROWN-FORMAN CORPORATION (the “Company”), a Delaware corporation; the
other BORROWING SUBSIDIARIES from time to time party hereto (the Company and the
Borrowing Subsidiaries being collectively called the “Borrowers”); the LENDERS
party hereto; BARCLAYS CAPITAL, the investment banking division of Barclays Bank
PLC (“Barclays Capital”), as Syndication Agent; BANK OF AMERICA, N.A. and
CITIBANK, N.A., as Co-Documentation Agents; and U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent.

The Company (such term and each other capitalized term used but not otherwise
defined herein having the meaning assigned to it in Article I) has requested the
Lenders to extend credit to enable the Borrowers (a) to borrow on a revolving
credit basis on and after the Effective Date and at any time and from time to
time prior to the Maturity Date an aggregate principal amount not in excess of
Eight Hundred Million Dollars (US$800,000,000) at any time outstanding (which
principal amount may be increased by an amount not in excess of Four Hundred
Million Dollars (US$400,000,000) as provided in Section 2.08(e)), (b) to obtain
Letters of Credit and (c) to provide a procedure under which Lenders may bid on
an uncommitted basis on short-term borrowings by the Borrowers maturing on or
prior to the Maturity Date. The proceeds of such borrowings will be used for
working capital and general corporate purposes of the Company and the
Subsidiaries. Letters of Credit will be used for general corporate purposes of
the Company and the Subsidiaries.

The Lenders are willing to extend such credit to the Borrowers on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accession Agreement” means an Accession Agreement substantially in the form of
Exhibit E among an Increasing Lender, the Company and the Administrative Agent.

“Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum equal to the sum of (a) the EURIBO
Rate for such Interest Period and (b) the Mandatory Costs Rate.

“Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing denominated
in US Dollars or any Alternative Currency other than Sterling or Euros for any
Interest Period, an interest rate per annum equal to the product of (i) the LIBO
Rate for such currency for such Interest Period multiplied by (ii) the Statutory
Reserve Rate and (b) with respect to any LIBOR Borrowing denominated in Sterling
or Euros for any Interest Period, an interest rate per annum equal to the sum of
(i) the LIBO Rate for such currency and such Interest Period plus (ii) the
Mandatory Costs Rate.

“Administrative Agent” means U.S. Bank National Association, in its capacity as
administrative agent for the Lenders hereunder, and any successor Administrative
Agent appointed pursuant to Article VIII.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for US Dollars
for a one-month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.

“Alternative Currency” means Euro, Sterling and any other currency, other than
US Dollars, (a) that is freely available, freely transferable and freely
convertible into US Dollars, (b) in which dealings in deposits are carried on in
the London interbank market and (c) that has been approved by the Administrative
Agent at the request of the Company and designated in a notice to the Lenders as
an Alternative Currency.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided, that when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the Applicable
Percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any LIBOR Revolving Loan
or EURIBOR Revolving Loan, or with respect to the facility fees or letter of
credit participation fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “LIBOR/EURIBOR Margin”,
“Facility Fee” or “Letter of Credit Participation Fee”, as the case may be,
based upon the ratings by S&P and Moody’s, respectively, applicable on such date
to the Index Debt on such date:

 

    

Ratings

(S&P/Moody’s)

   Facility
Fee
(% per
annum)     LIBOR/
EURIBOR
Margin
(% per
annum)     Letter of
Credit
Participation
Fee (% per
annum)  

Category 1

   >AA-/Aa3      0.050 %      0.575 %      0.575 % 

Category 2

   >A+/A1      0.060 %      0.690 %      0.690 % 

Category 3

   >A/A2      0.070 %      0.805 %      0.805 % 

Category 4

   >A-/A3      0.100 %      0.900 %      0.900 % 

Category 5

   >BBB+/Baa1      0.150 %      0.975 %      0.975 % 

Category 6

   <BBB+/Baa1      0.200 %      1.050 %      1.050 % 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the second to last sentence of this definition), then such rating
agency shall be deemed to have established a rating in

 

2



--------------------------------------------------------------------------------

Category 6; (ii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall fall within different Categories,
the Applicable Rate shall be based on the higher of the two ratings unless one
of the two ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next above
that of the lower of the two ratings; and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
publicly announced by the applicable rating agency. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody’s or S&P shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations, or if Company notifies the Administrative Agent in
writing that it elects to have another rating agency other than Moody’s or S&P
rate its debt, the Company and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system, the unavailability
of ratings from such rating agency or the replacement rating agency and, pending
the effectiveness of any such amendment, the Applicable Rate shall be determined
by reference to the rating most recently in effect prior to such change or
cessation. As of the Effective Date, Category 2 shall be in effect.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, with respect to any Sale-Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale-Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items which do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale-Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease which is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Backstopped Letter of Credit” means any Letter of Credit the obligations of the
applicable Borrower (and any other account party thereunder) in respect of which
shall have been (a) collateralized in full by a deposit of cash with the
applicable Issuing Bank or (b) supported by a letter of credit issued by a
commercial bank that names the applicable Issuing Bank as the beneficiary
thereunder, in each case in a manner reasonably satisfactory to such Issuing
Bank. No Letter of Credit shall be deemed to be a Backstopped Letter of Credit
unless the Issuing Bank that is the issuer of such Letter of Credit shall have
provided to the Administrative Agent a written consent thereto.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Borrowing Subsidiary.

 

3



--------------------------------------------------------------------------------

“Borrowing” means (a) Revolving Loans of the same Type and to the same Borrower,
made, converted or continued on the same date and, in the case of LIBOR Loans or
EURIBOR Loans, as to which a single Interest Period is in effect, or (b) a
Competitive Loan or group of Competitive Loans of the same Type and to the same
Borrower made on the same date and as to which a single Interest Period is in
effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency that has a US Dollar Equivalent of
US$5,000,000 or more.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Borrowing Subsidiary” means each Subsidiary that has been designated as a
Borrowing Subsidiary pursuant to Section 2.20 and that has not ceased to be a
Borrowing Subsidiary as provided in such Section.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit C.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit D.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a LIBOR Loan in
any currency, the term “Business Day” shall also exclude any day on which banks
in London are not open for general business, (b) when used in connection with a
EURIBOR Loan, the term “Business Day” shall also exclude any day on which banks
in London are not open for general business and any day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET)
payment system is not open for the settlement of payments in Euros, and (c) when
used in connection with a Loan to any Borrower organized in a jurisdiction other
than the United States of America or the United Kingdom, the term “Business Day”
shall also exclude any day on which commercial banks in the jurisdiction of
organization of such Borrower are not open for general business.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of shares representing more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Company, other than descendants of George
Garvin Brown and their respective family members and

 

4



--------------------------------------------------------------------------------

descendants, or entities controlled by, or trusts for the benefit of, any of
them, including family and charitable trusts; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; or (c) the acquisition of direct
or indirect Control of the Company by any Person or group, other than
descendants of George Garvin Brown and their respective family members and
descendants, or entities controlled by, or trusts for the benefit of, any of
them, including family and charitable trusts.

“Change in Law” is defined in Section 2.15.

“Change of Control Period” has the meaning set forth in Section 2.08(d)(iii).

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
reduced or increased from time to time pursuant to Sections 2.08 or pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable. The initial aggregate amount of the Lenders’ Commitments is
US$800,000,000.

“Commitment Reduction Rate” has the meaning set forth in Section 2.08(d)(iii).

“Commitment Termination Event Period” has the meaning set forth in
Section 2.08(d)(iii).

“Company” has the meaning assigned to such term in the heading of this
Agreement.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Competitive Loan Exposure” means the sum of the principal amounts of the
outstanding Competitive Loans.

“Consenting Lender” has the meaning assigned to such term in Section 2.09.

“Consolidated Assets” means, at any time, the aggregate amount of assets (less
applicable accumulated depreciation, depletion and amortization and other
reserves and other properly deductible

 

5



--------------------------------------------------------------------------------

items) of the Company and its Subsidiaries, all as set forth in the most recent
consolidated balance sheet of the Company and its Subsidiaries, determined in
accordance with GAAP, included in the periodic reports of the Company filed with
the SEC.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) all
non-recurring non-cash charges for such period and (v) all non-cash charges
associated with employee compensation for such period, minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, all extraordinary gains for such period, all determined on a
consolidated basis in accordance with GAAP. In the event that the Company or any
Subsidiary shall have completed an acquisition or disposition of any material
Person, division or business unit since the beginning of the relevant period,
Consolidated EBITDA shall be determined for such period on a pro forma basis as
if such acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that properly attributable to Capital Leases in accordance with GAAP
and amortization of debt discount and debt issuance costs) of the Company and
the Subsidiaries on a consolidated basis, including all capitalized interest,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financings and net costs under
interest rate protection agreements (including amortization of discount), all as
determined on a consolidated basis in accordance with GAAP. In the event that
the Company or any Subsidiary shall have completed an acquisition or disposition
of any material Person, division or business unit since the beginning of the
relevant period, Consolidated Interest Expense shall be determined for such
period on a pro forma basis as if such acquisition or disposition, and any
related incurrence or repayment of Indebtedness, had occurred at the beginning
of such period.

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Company, in its capacity as a Borrower and as a
guarantor of the Obligations of the other Borrowers pursuant to Article IX, and
each Borrowing Subsidiary.

“Declining Lender” has the meaning assigned to such term in Section 2.09.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within two (2) Business Days of the date such portion is
required in the determination of the Administrative Agent to be funded by it
hereunder, (b) notified any Borrowers the Administrative Agent, any Issuing Bank
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement unless such obligation is the subject of a good faith dispute,
(c) failed,

 

6



--------------------------------------------------------------------------------

within two (2) Business Days after request by the Administrative Agent, to
confirm in writing to the Administrative Agent and the Borrowers that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrowers), (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within two (2) Business Days of the date when due, unless the subject of a good
faith dispute, or (e) (i) become or is insolvent or has a parent company that
has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that a Lender
shall not become a Defaulting Lender solely as the result of (a) the acquisition
or maintenance of an ownership interest in such Lender or a Person controlling
such Lender or (b) the exercise of control over a Lender or a Person controlling
such Lender, in each case, by a Governmental Authority or an instrumentality
thereof. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender will be conclusive and binding absent manifest error, and such
Lender will be deemed to be a Defaulting Lender upon notification of such
determination by the Administrative Agent to the Borrowers, the Issuing Banks
and the Lenders.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in the Disclosure Letter.

“Disclosure Letter” means that certain letter, dated as of the date hereof, from
the Company to the Administrative Agent and the Lenders.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Electing Lender” has the meaning set forth in Section 2.08(d)(iii).

“Environmental Laws” means all material laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

7



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, (a) the applicable Screen Rate or (b) if no Screen Rate is available for
such Interest Period, the arithmetic mean of the rates, supplied to the
Administrative Agent at its request by the Reference Banks (or such of the
Reference Banks as shall supply such rates in response to such request), quoted
by the Reference Banks to leading banks in the European interbank market for the
offering of deposits in Euro for a period comparable to the Interest Period for
such Borrowing, in each case as of the Specified Time on the Quotation Day.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted EURIBO Rate.

“Euro” or “€” means the single currency unit of the member States of the
European Community that adopt or have adopted the Euro as their lawful currency
in accordance with legislation of the European Community relating to Economic
and Monetary Union.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any Alternative Currency, the rate at which such Alternative
Currency may be exchanged into US Dollars at the time of determination on such
day as set forth on the Reuters WRLD Page for such currency. In the event that
such rate does not appear on any Reuters WRLD Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Company, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or as near
as practicable to such time of determination, on such day for the purchase of US
Dollars for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use

 

8



--------------------------------------------------------------------------------

any reasonable method it reasonably deems appropriate to determine such rate,
and such determination shall be conclusive absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any Obligation hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profit taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which such recipient is located, (c) in the case of a Foreign Lender, any
withholding tax that is imposed by the United States of America (or any
political subdivision thereof) on payments by the Company or a Borrowing
Subsidiary organized in the United States of America from an office within such
jurisdiction to the extent such tax is in effect and applicable to such payments
on the date hereof or at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 2.17(a) and
(d) any withholding taxes imposed by the United States of America with respect
to FATCA.

“Existing Maturity Date” has the meaning assigned to such term in Section 2.09.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Financial Officer” means (a) with respect to the Company, the chief executive
officer, chief financial officer, treasurer, assistant treasurer, secretary or
general counsel of the Company, and (b) with respect to any other Borrower, a
Financial Officer of the Company, individually or together with any director or
other individual designated by the board of directors or managers, as
applicable, for such Borrower.

“Fixed Rate” means, with respect to any Competitive Loan (other than a LIBOR
Competitive Loan), the fixed rate of interest per annum specified by the Lender
making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

9



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other similar governmental entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Increasing Lender” has the meaning assigned to such term in Section 2.08(e).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all debt obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding accounts payable incurred in the ordinary course of business),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, other than letters of
credit arising in the ordinary course of such Person’s business supporting
accounts payable, and (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

“Indemnified Taxes” means Taxes, imposed on or with respect to any payment made
by or on account of any Credit Party hereunder, other than Excluded Taxes or
Other Taxes.

 

10



--------------------------------------------------------------------------------

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
October 2011 relating to the Company and the Transactions.

“Interest Election Request” means a request by the relevant Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any LIBOR Loan or
EURIBOR Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a LIBOR Borrowing or EURIBOR
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Fixed Rate Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Fixed Rate
Borrowing with an Interest Period of more than 90 days’ duration (unless
otherwise specified in the applicable Competitive Bid Request), each day prior
to the last day of such Interest Period that occurs at intervals of 90 days’
duration after the first day of such Interest Period, and any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing.

“Interest Period” means (a) with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the applicable Borrower may elect, and (b) with
respect to any Fixed Rate Borrowing, the period (which shall not be less than
seven days or more than 360 days) commencing on the date of such Borrowing and
ending on the date specified in the applicable Competitive Bid Request; provided
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a LIBOR Borrowing or EURIBOR Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a LIBOR Borrowing or EURIBOR Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Issuing Bank” means U.S. Bank National Association and each other Lender that
shall have become an Issuing Bank hereunder as provided in Section 2.05(j)
(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.05(k)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Issuing Bank Agreement” shall have the meaning assigned to such term in
Section 2.05(j).

 

11



--------------------------------------------------------------------------------

“Lead Arranger” means each of U.S. Bank National Association, Barclays Capital,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Citigroup Global Markets
Inc., and their respective successors, in their respective capacities as Joint
Lead Arrangers and Joint Bookrunners.

“LC Commitment” shall mean, as to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.05. The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 2.05 or in
such Issuing Bank’s Issuing Bank Agreement.

“LC Disbursement” means a payment made by any Issuing Bank in respect of a
Letter of Credit.

“LC Exposure” means, at any time, (a) the sum of the US Dollar Equivalents of
the undrawn amounts of all outstanding Letters of Credit (other than, for the
avoidance of doubt, any Backstopped Letters of Credit) at such time plus (b) the
sum of the US Dollar Equivalents of the amounts of all LC Disbursements that
have not yet been reimbursed by or on behalf of the applicable Borrowers at such
time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the aggregate LC Exposure at such time.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Accession Agreement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit or bank guarantee issued and
outstanding under this Agreement.

“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, (a) the applicable Screen Rate or (b) if no
Screen Rate is available for such Interest Period, the arithmetic mean of the
rates, supplied to the Administrative Agent at its request by the Reference
Banks (or such of the Reference Banks as shall supply such rates in response to
such request), quoted by the Reference Banks to leading banks in the London
interbank market for the offering of deposits in such currency for a period
comparable to the Interest Period for such Borrowing, in each case as of the
Specified Time on the Quotation Day.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate or, in the case of a
Competitive Loan or Borrowing, LIBO Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right (other than rights of first refusal or first offer, which shall
not be a Lien) of a third party with respect to such securities.

 

12



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means New York City time.

“Mandatory Costs Rate” has the meaning set forth in Exhibit G.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Competitive Loan, as specified by the Lender making such Competitive Loan
in its related Competitive Bid.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operation of the Company and the Subsidiaries, taken as
a whole, or (b) the rights of or remedies available to the Lenders under this
Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding US$50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Company or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Maturity Date” means November 18, 2016, as such date may be extended pursuant
to Section 2.09.

“Maturity Date Extension Request” means a request by the Company, substantially
in the form of Exhibit F hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to
Section 2.09.

“Moody’s” means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to its business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Obligations” means, with respect to any Borrower, the due and punctual payment
of (i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to such Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by such Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
such Borrower under this Agreement.

 

13



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by U.S. Bank National Association as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Principal Property” means all property located in the United States of America
directly engaged in the manufacturing activities of the Company and its
Subsidiaries, the inventory and accounts receivable of the Company and its
Subsidiaries, wherever located, and the capital stock or other equity interests
owned by the Company and its Subsidiaries.

“Quotation Day” means (a) with respect to any currency (other than Euro) for any
Interest Period, two Business Days prior to the first day of such Interest
Period and (b) with respect to Euro for any Interest Period, the day two TARGET
Days before the first day of such Interest Period, in each case unless market
practice differs in the Relevant Interbank Market for any currency, in which
case the Quotation Day for such currency shall be determined by the
Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day shall be
the last of those days).

“Reference Banks” means, in relation to LIBOR, EURIBOR and Mandatory Costs Rate,
U.S. Bank National Association, Bank of America, N.A. and Citibank, N.A., or
such other banks as may be appointed by the Administrative Agent in consultation
with the Company.

“Register” has the meaning set forth in Section 10.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Interbank Market” means (a) with respect to any currency other than
Euros, the London interbank market and (b) with respect to Euros, the European
interbank market.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time, but in no case
fewer than two Lenders; provided that, for purposes of declaring the Loans to be
due and payable pursuant to Article VII, and for all purposes after

 

14



--------------------------------------------------------------------------------

the Loans become due and payable pursuant to Article VII or the Commitments
expire or terminate, the outstanding Competitive Loans of the Lenders shall be
included in their respective Revolving Credit Exposures in determining the
Required Lenders; provided, further, however, that the Revolving Credit
Exposures and unused Commitments of any Defaulting Lender shall be disregarded
in the determination of Required Lenders at any time.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of (a) the US Dollar Equivalents of the
principal amounts of such Lender’s outstanding Revolving Loans and (b) the
aggregate amount of such Lender’s LC Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Sale-Leaseback Transactions” means any arrangement whereby the Company or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred; provided that any such arrangement
entered into within 180 days after the acquisition, construction or substantial
improvement of the subject property shall not be deemed to be a “Sale-Leaseback
Transaction”.

“Screen Rate” means (a) in respect of the LIBO Rate for any currency for any
Interest Period, the British Bankers Association Interest Settlement Rate for
such currency and such Interest Period as set forth on the applicable Reuters
Screen (and if such page is replaced or such service ceases to be available,
another page or service displaying the appropriate rate designated by the
Administrative Agent) and (b) in respect of the EURIBO Rate for any Interest
Period, the percentage per annum determined by the Banking Federation of the
European Union for such Interest Period as set forth on the applicable Reuters
Screen (and if such page is replaced or such service ceases to be available,
another page or service displaying the appropriate rate designated by the
Administrative Agent).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to the functions of said Commission.

“Significant Subsidiary” means each Subsidiary which is a “significant
subsidiary” as defined in Rule 1-02(w) of Regulation S-X of the SEC, as such
rule may be amended or modified and in effect from time to time.

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time and (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor by merger or consolidation to its
business.

“Statutory Reserve Rate” means, with respect to any currency other than Sterling
and Euros, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by any central bank,
monetary authority, the Board or other Governmental Authority to which a Lender
is subject for any category of deposits or liabilities customarily used to fund
loans of the type contemplated hereunder in such currency. In the case of US
Dollar denominated loans, such reserve percentages shall include those imposed
pursuant to Regulation D of the Board (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board) to which the Administrative Agent is
subject. LIBOR Loans shall be deemed to constitute LIBOR funding and to be
subject to such reserve requirements without benefit of or

 

15



--------------------------------------------------------------------------------

credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Sterling” means the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Syndication Agent” means Barclays Capital, the investment banking division of
Barclays Bank PLC.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority.

“Transactions” means the execution, delivery and performance by the Company and
the other Borrowers of this Agreement, the borrowing of Loans, the use of
proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“US Borrowing Subsidiary” means any Borrowing Subsidiary that is organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.

“US Dollars” or “US$” means the lawful currency of the United States of America.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

16



--------------------------------------------------------------------------------

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

SECTION 1.05 Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Borrowing denominated in an Alternative Currency as
of the date of the commencement of the initial Interest Period therefor and as
of the date of the commencement of each subsequent Interest Period therefor, in
each case using the Exchange Rate for such currency in relation to US Dollars in
effect on the date that is two Business Days prior to the date on which the
applicable Interest Period shall commence, and each such amount shall be the US
Dollar Equivalent of such Borrowing until the next required calculation thereof
pursuant to this sentence. The Administrative Agent shall determine the US
Dollar Equivalent of any Letter of Credit denominated in an Alternative Currency
as of the date such Letter of Credit is issued, amended to increase its face
amount, extended or renewed and as of the last Business Day of each subsequent
calendar quarter, in each case using the Exchange Rate for such currency in
relation to US Dollars in effect on the date that is two Business Days prior to
the date on which such Letter of Credit is issued, amended to increase its face
amount, extended or renewed and as of the last Business Day of such subsequent
calendar quarter, as the case may be, and each such amount shall, except as
provided in the last sentence of this Section, be the US Dollar Equivalent of
such Letter of Credit until the next required calculation thereof pursuant to
this sentence. The Administrative Agent shall notify the Company and the Lenders
of each calculation of the US Dollar Equivalent of each Borrowing or Letter of
Credit. For purposes of Article VI and the definitions employed therein, amounts

 

17



--------------------------------------------------------------------------------

in currencies other than US Dollars shall be translated into US Dollars at the
currency exchange rates used in preparing the Company’s annual and quarterly
financial statements.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Company and the Borrowing
Subsidiaries, denominated in US Dollars or Alternative Currencies, from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding its
Commitment or (b) the sum of the total Revolving Credit Exposures plus the
Competitive Loan Exposure exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, (i) each Revolving Borrowing denominated in US
Dollars shall be comprised entirely of ABR Loans or LIBOR Loans, as the
applicable Borrower may request in accordance herewith, (ii) each Revolving
Borrowing denominated in Euros shall be comprised entirely of EURIBOR Loans,
(iii) each Revolving Borrowing denominated in an Alternative Currency other than
Euros shall be comprised entirely of LIBOR Loans and (iv) each Competitive
Borrowing shall be comprised entirely of Loans bearing interest based on the
LIBO Rate or Fixed Rate Loans, as the applicable Borrower may request in
accordance herewith. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that (A) any exercise of such option shall not affect the obligation of
the applicable Borrower to repay such Loan in accordance with the terms of this
Agreement and (B) the Borrowers shall not be required to reimburse such Lender
under Section 2.17 for Taxes incurred by reason of the making by any Lender of
any Loan through an office, branch or Affiliate if such Lender could have made
such Loan through another of its offices, branches or Affiliates and, in the
judgment of such Lender, (a) doing so would have eliminated or reduced amounts
payable pursuant to Section 2.17 and (b) not subjected such Lender to any
unreimbursed cost or expense or otherwise been disadvantageous to such Lender.

(c) At the commencement of each Interest Period for any LIBOR Revolving
Borrowing or EURIBOR Revolving Borrowing, and at the time each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 10 LIBOR
Revolving Borrowings and EURIBOR Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

18



--------------------------------------------------------------------------------

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower (or the Company on its behalf, with each
Borrowing Subsidiary hereby appointing and authorizing the Company to act on its
behalf for the purpose of such request) shall notify the Administrative Agent by
telephone, confirmed promptly by hand delivery or fax to such Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by a Financial Officer of the applicable Borrower (or by a
Financial Officer of the Company on behalf of the applicable Borrower ) (a) in
the case of a LIBOR Revolving Borrowing denominated in US Dollars, not later
than 12:00 noon, Local Time, three Business Days before the date of the proposed
Borrowing, (b) in the case of a LIBOR Revolving Borrowing denominated in an
Alternative Currency or a EURIBOR Revolving Borrowing, not later than 12:00
noon, Local Time, three Business Days before the date of the proposed Borrowing,
and (c) in the case of an ABR Revolving Borrowing, not later than 11:30 a.m.,
Local Time, the date of the proposed Borrowing. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(a) the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

(b) the currency and the principal amount of such Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) the Type of such Borrowing;

(e) in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

(f) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06; and

(g) in the case of a Borrowing by a Borrowing Subsidiary that is not a US
Borrowing Subsidiary, the jurisdiction from which payments of the principal and
interest on such Borrowing will be made.

Any Borrowing Request that shall fail to specify any of the information required
by the preceding provisions of this Section may be rejected by the
Administrative Agent if such failure is not corrected promptly after the
Administrative Agent shall give written or telephonic notice thereof to the
applicable Borrower, and, if so rejected, will be of no force or effect.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender that will make a Loan
as part of the requested Borrowing of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period any Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans denominated in US Dollars;
provided that (i) the sum of the total Revolving Credit Exposures plus the
Competitive Loan Exposure at any time shall not exceed the total Commitments or
(ii) in the event the Maturity Date shall have been extended as provided in
Section 2.09, the sum of the LC Exposures attributable to Letters of Credit
expiring after any Existing Maturity Date and the Competitive Loans maturing
after such Existing Maturity Date shall not exceed the aggregate Commitments
that have been extended to a date after the expiration date of the last of such
Letters of Credit and the maturity of the last

 

19



--------------------------------------------------------------------------------

of such Competitive Loans. To request Competitive Bids, the applicable Borrower
(or the Company on its behalf, with each Borrowing Subsidiary hereby appointing
and authorizing the Company to act on its behalf for the purpose of such
request) shall notify the Administrative Agent of such request by telephone,
(a) in the case of a Borrowing that is to bear interest based on the LIBO Rate,
not later than 11:00 a.m., Local Time, four Business Days before the date of the
proposed Borrowing and (b) in the case of a Fixed Rate Borrowing, not later than
10:00 a.m., Local Time, one Business Day before the date of the proposed
Borrowing; provided that the applicable Borrower may submit up to (but not more
than) three Competitive Bid Requests on the same day, but a Competitive Bid
Request shall not be made within five Business Days after the date of any
previous Competitive Bid Request, unless any and all such previous Competitive
Bid Requests shall have been withdrawn or all Competitive Bids received in
response thereto rejected. Each such telephonic Competitive Bid Request shall be
confirmed promptly by hand delivery or fax to the Administrative Agent of a
written Competitive Bid Request in a form approved by the Administrative Agent
and signed by a Financial Officer of the applicable Borrower (or by a Financial
Officer of the Company on behalf of the applicable Borrower). Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrower requesting the Competitive Bid (or on whose behalf the Company
is requesting the Competitive Bid);

(ii) the aggregate principal amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be a Borrowing bearing interest based on the
LIBO Rate or a Fixed Rate Borrowing;

(v) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”;

(vi) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06; and

(vii) in the case of a Competitive Bid Request made by a Borrowing Subsidiary
that is not a US Borrowing Subsidiary, the jurisdiction from which payments of
the principal and interest on the requested Borrowing will be made.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by fax, inviting the Lenders to submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids in response to a Competitive Bid Request. Each Competitive Bid
by a Lender must be in a form approved by the Administrative Agent and must be
received by the Administrative Agent by fax, in the case of a Competitive
Borrowing bearing interest based on the LIBO Rate, not later than 9:30 a.m.,
Local Time, three Business Days before the proposed date of such Competitive
Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than 9:30
a.m., Local Time, on the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be in a minimum amount equal to the Borrowing Minimum and an integral
multiple of the Borrowing Multiple and which may equal the entire principal
amount of the Competitive

 

20



--------------------------------------------------------------------------------

Borrowing requested) of the Competitive Loan or Loans that the Lender is willing
to make, (ii) the Competitive Bid Rate or Rates at which the Lender is prepared
to make such Loan or Loans (expressed as a percentage rate per annum in the form
of a decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof.

(c) The Administrative Agent shall notify, not later than 10:30 a.m., Local
Time, on the date on which Competitive Bids are due, the applicable Borrower by
fax of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

(d) Subject only to the provisions of this paragraph, the applicable Borrower
(or the Company on its behalf) may accept or reject any Competitive Bid. The
applicable Borrower (or the Company on its behalf) shall notify the
Administrative Agent by telephone, confirmed by fax in a form approved by the
Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Competitive Borrowing bearing
interest based on the LIBO Rate, not later than 11:30 a.m., Local Time, three
Business Days before the proposed date of such Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 11:30 a.m., Local Time, on the
proposed date of such Competitive Borrowing; provided that (i) the failure of
the applicable Borrower (or the Company on its behalf) to give such notice shall
be deemed to be a rejection of each Competitive Bid, (ii) the applicable
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if such Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
applicable Borrower shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, the applicable Borrower
may accept Competitive Bids at the same Competitive Bid Rate in part, which
acceptance, in the case of multiple Competitive Bids at such Competitive Bid
Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount equal to the Borrowing Minimum and an integral
multiple of the Borrowing Multiple; provided further that if a Competitive Loan
must be in an amount less than the Borrowing Minimum on the date of the
applicable Competitive Bid Request because of the provisions of clause
(iv) above, such Competitive Loan may be for a minimum of $1,000,000 or any
integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the applicable Borrower. Each
Borrowing Subsidiary hereby appoints and authorizes the Company to act on its
behalf as set forth in this paragraph. A notice given by or on behalf of a
Borrower pursuant to this paragraph shall be irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender by fax
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) If the Administrative Agent or any of its Affiliates shall elect to submit a
Competitive Bid in its capacity as a Lender, it shall submit such Competitive
Bid directly to the applicable Borrower at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section.

SECTION 2.05 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, any Borrower may request any Issuing Bank to issue Letters of
Credit (or to amend, renew or extend outstanding Letters of Credit) denominated
in US Dollars, Sterling, Euro or any other Alternative

 

21



--------------------------------------------------------------------------------

Currency approved for such purpose by the Administrative Agent and the
applicable Issuing Bank, for its own account or, so long as the Company is a
joint and several co-applicant with respect thereto, for the account of any
Subsidiary, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by a Borrower to, or entered
into by a Borrower with, an Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Company hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor of the obligations of any Subsidiary that shall be an account party in
respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall deliver (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent, reasonably in advance of the requested date of issuance,
amendment, renewal or extension, a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount and currency
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be reasonably necessary to enable the applicable
Issuing Bank to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form
(which form shall be reasonably acceptable to such Borrower) in connection with
any request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the applicable Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed US$100,000,000, (ii) the amount
of the LC Exposure attributable to Letters of Credit issued by the applicable
Issuing Bank will not exceed the LC Commitment of such Issuing Bank, (iii) the
sum of the Revolving Credit Exposures and the Competitive Loan Exposure will not
exceed the aggregate Commitments, (iv) the Revolving Credit Exposure of each
Lender will not exceed the Commitment of such Lender and (v) in the event the
Maturity Date shall have been extended as provided in Section 2.09, the sum of
the LC Exposures attributable to Letters of Credit expiring after any Existing
Maturity Date and the Competitive Loans maturing after such Existing Maturity
Date shall not exceed the total Commitments that have been extended to a date
after the expiration date of the last of such Letters of Credit and the maturity
of the last of such Competitive Loans. If the Required Lenders notify the
Issuing Banks in writing (a copy of which is promptly delivered to the Company)
that an Event of Default (or, with respect to the issuance or extension of, or
an amendment increasing the face amount of, any Letter of Credit, a Default)
exists and instruct the Issuing Banks to suspend the issuance, amendment,
renewal or extension of Letters of Credit, no Issuing Bank shall issue, amend,
renew or extend any Letter of Credit without the consent of the Required Lenders
until such notice is withdrawn by the Required Lenders (and each Lender that
shall have delivered such a notice agrees promptly to withdraw it at such time
as it determines that no Event of Default (or, as applicable, no Default)
exists).

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of

 

22



--------------------------------------------------------------------------------

any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date. A Letter of
Credit may provide for automatic renewals for additional periods of up to one
year subject to a right on the part of the applicable Issuing Bank to prevent
any such renewal from occurring by giving notice to the beneficiary during a
specified period in advance of any such renewal, and the failure of such Issuing
Bank to give such notice by the end of such period shall for all purposes hereof
be deemed an extension of such Letter of Credit; provided that in no event shall
any Letter of Credit, as extended from time to time, expire after the date that
is five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage from time to time of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the applicable Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement, in the currency of such LC Disbursement, not later than 2:00 p.m.,
Local Time, on the date that such LC Disbursement is made, if such Borrower
shall have received written notice of such LC Disbursement prior to 10:00 a.m.,
Local Time, on such date, or, if such notice has not been received by such
Borrower prior to such time on such date, then not later than 2:00 p.m., Local
Time, on (i) the Business Day that such Borrower receives such notice, if such
notice is received prior to 10:00 a.m., Local Time, on the day of receipt, or
(ii) the Business Day immediately following the day that such Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that, in the case of an LC Disbursement in US Dollars, the
applicable Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Revolving Borrowing in an equivalent amount and, to the extent so
financed, such Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing. If such Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the amount and currency of the payment then due
from such Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from such
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to such Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from a
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to such Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank, as their interests may appear. If any Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Alternative
Currency would subject the

 

23



--------------------------------------------------------------------------------

Administrative Agent, the applicable Issuing Bank or any Lender to any stamp
duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in US Dollars, such Borrower
shall, at its option and in compliance with all applicable exchange control
restrictions, either (a) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or Lender or (b) reimburse each
LC Disbursement made in such Alternative Currency in US Dollars, in an amount
equal to the US Dollar Equivalent of such LC Disbursement, calculated using the
applicable Exchange Rate on the date such LC Disbursement is made. Any payment
made by a Lender pursuant to this paragraph to reimburse such Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. In the absence of gross negligence or willful
misconduct of the Issuing Bank, each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
strictly comply with the terms of such Letter of Credit or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the applicable Borrower’s
obligations hereunder. None of the Administrative Agent, the Lenders, any
Issuing Bank or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that nothing in this
Section shall be construed to excuse an Issuing Bank from liability to the
applicable Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by such Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a non-appealable judgment of a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by fax) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice

 

24



--------------------------------------------------------------------------------

shall not relieve the applicable Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement at
(i) in the case of any LC Disbursement denominated in US Dollars, the rate per
annum then applicable to ABR Revolving Loans and (ii) in the case of an LC
Disbursement denominated in any Alternative Currency, a rate per annum
reasonably determined by the applicable Issuing Bank (which determination will
be presumed correct absent manifest error) to represent its cost of funds plus
the Applicable Rate used to determine interest applicable to LIBOR or EURIBOR
Revolving Loans; provided that, if such Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(e) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the aggregate amount of LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, each applicable Borrower shall deposit in respect of
each outstanding Letter of Credit issued for such Borrower’s account (or, in the
case of the Company, with respect to which it is a co-applicant), in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders and the applicable Issuing Bank, an amount in cash
and in the currency of such Letter of Credit equal to the portion of the LC
Exposure attributable to such Letter of Credit as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to cash collateralize
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Company or any Borrower described in
clause (h) or (i) of Article VII. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Monies in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Banks
for LC Disbursements for which they have not been reimbursed and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposures representing more than 50% of the aggregate amount of
LC Exposure), be applied to satisfy other obligations of the Borrowers under
this Agreement. If the Borrowers are required to provide cash collateral
hereunder as a result of the occurrence of an Event of Default, such cash
collateral (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all Events of Default have been cured
or waived.

(j) Designation of Additional Issuing Banks. From time to time, the Company may
by notice to the Administrative Agent and the Lenders designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below. The acceptance by a Lender of any appointment as an Issuing Bank
hereunder shall be evidenced by an agreement (an “Issuing Bank

 

25



--------------------------------------------------------------------------------

Agreement”), which shall be in a form satisfactory to the Company and the
Administrative Agent, that shall set forth the LC Commitment of such Lender and
shall be executed by such Lender, the Company and the Administrative Agent and,
from and after the effective date of such agreement, (i) such Lender shall have
all the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Lender in its capacity as an Issuing Bank. The Issuing Bank Agreement of
any Issuing Bank may limit the currencies in which and the Borrowers for the
accounts of which such Issuing Bank will issue Letters of Credit, and any such
limitations will, as to such Issuing Bank, be deemed to be incorporated in this
Agreement.

(k) Termination of an Issuing Bank. The Company may terminate the appointment of
any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank and the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Issuing Bank acknowledging
receipt of such notice and (ii) the 10th Business Day following the date of the
delivery thereof. At the time any such termination shall become effective, the
Company shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not issue additional Letters of Credit.

(l) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the currencies and face amounts of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amounts thereof shall
have changed), it being understood that such Issuing Bank shall not effect any
issuance, renewal, extension or amendment resulting in an increase in the
aggregate amount of the Letters of Credit issued by it without first obtaining
written confirmation from the Administrative Agent that such increase is then
permitted under this Agreement (which confirmation, if true, shall be promptly
delivered by the Administrative Agent), (ii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date, currency and amount of such LC
Disbursement, (iii) on any Business Day on which the applicable Borrower fails
to reimburse an LC Disbursement required to be reimbursed to such Issuing Bank
on such day, the date of such failure and the currency and amount of such LC
Disbursement and (iv) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.

(m) Backstopped Letters of Credit. Notwithstanding anything to the contrary set
forth in this Section, in the event that (i) an Issuing Bank shall have provided
to the Administrative Agent a written consent to any Letter of Credit issued by
such Issuing Bank being designated as a Backstopped Letter of Credit and
(ii) the Company and the Issuing Bank shall have provided to the Administrative
Agent evidence, satisfactory to the Administrative Agent, demonstrating that the
arrangements with respect to such Letter of Credit satisfy the requirements set
forth in the definition of the term “Backstopped Letter of Credit”, then,
commencing at the effective time specified in such consent (or, if none is
specified, commencing at the time of the receipt of such consent by the
Administrative Agent), such Letter of Credit shall cease to be a Letter of
Credit outstanding hereunder, and the Lenders shall be deemed to have no
participations in such Letter of Credit under paragraph (d) of this Section and
no obligations with respect to such Letter of Credit under paragraph (e) of this
Section; provided, however, that nothing in this paragraph shall affect (A) the
agreements set forth in paragraph (f) of this Section with respect to such
Letter of Credit (it being agreed, however, that the obligation of any Borrower
to reimburse LC Disbursements under such Letter of Credit, in lieu of being
performed as provided in paragraph (e) of this

 

26



--------------------------------------------------------------------------------

Section, shall be performed as provided in the applicable letter of credit
application or any other agreement between such Borrower and such Issuing Bank)
or (B) the obligations of any Borrower under Sections 2.15, 2.17 and 10.03.

SECTION 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 1:30 p.m., Local Time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders. The Administrative Agent will make such
Loans available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to the account designated by such Borrower in the
applicable Borrowing Request or Competitive Bid Request; provided that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount or (ii) in the
case of such Borrower, the interest rate applicable to the subject Loan pursuant
to Section 2.13 (it being understood that nothing in this paragraph shall
require any Borrower to pay any interest in duplication of the interest payable
under such Section).

SECTION 2.07 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
LIBOR Borrowing or a EURIBOR Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the applicable Borrower may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing and, in the case of a LIBOR Borrowing or a EURIBOR
Borrowing, may elect Interest Periods therefor, all as provided in this Section
and on terms consistent with the other provisions of this Agreement. A Borrower
may elect different options with respect to different portions of an affected
Revolving Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing and the Loans
resulting from an election made with respect to any such portion shall be
considered a separate Borrowing.

(b) To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by a Financial Officer on behalf of the
applicable Borrower. Notwithstanding any other provision of this Section, a
Borrower shall not be permitted to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for LIBOR Loans or EURIBOR Loans that does not
comply with Section 2.02(d) or (iii) convert or continue any Competitive
Borrowing.

 

27



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing;

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the Type of the resulting Borrowing; and

(iv) if the resulting Borrowing is to be a LIBOR Borrowing or a EURIBOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a LIBOR Revolving Borrowing or
EURIBOR Revolving Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Revolving Borrowing or EURIBOR Revolving
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period, (i) in the case of a LIBOR Revolving Borrowing denominated in US
Dollars, such Borrowing shall be converted to an ABR Revolving Borrowing and
(ii) in the case of any other LIBOR Revolving Borrowing or a EURIBOR Revolving
Borrowing, such Borrowing shall be continued as a Borrowing of the applicable
Type for an Interest Period of one month.

(f) Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing denominated in US Dollars may
be converted to or continued as a LIBOR Borrowing and (ii) unless repaid, each
LIBOR Borrowing denominated in US Dollars shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.

SECTION 2.08 Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of US$1,000,000 and not less than
US$5,000,000 and (ii) the Company shall not terminate or reduce the Commitments
if, after giving effect thereto and any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposures and the
Competitive Loan Exposure would exceed the total Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the

 

28



--------------------------------------------------------------------------------

effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

(d) If a Change in Control occurs,

(i) the Company shall promptly (and in any event within two (2) days) notify the
Administrative Agent thereof (and the Administrative Agent shall promptly
forward such notice to the Lenders);

(ii) no Lender shall be obligated to fund any Loans and no Issuing Bank shall be
obligated to issue, amend, renew, extend or otherwise modify any Letters of
Credit during the below-defined “Change of Control Period”;

(iii) a Lender may notify the Administrative Agent and the Company in writing
that its Commitment should be terminated and all amounts due and payable to it
should be paid (such a Lender, an “Electing Lender”). An Electing Lender shall
have twenty (20) days from the date on which such Change of Control occurs (such
twenty-day period, the “Commitment Termination Election Period”) to deliver such
notice to the Administrative Agent and the Company. A Lender that does not
deliver such a notice by the end of the Commitment Termination Election Period
shall continue to maintain its Commitment, and amounts shall continue to be due
and payable in respect of such Lender in accordance with the terms of this
Agreement. At the end of the Commitment Termination Election Period, the
Administrative Agent shall notify the Lenders and the Company as to the number
of Electing Lenders (including identifying such Electing Lenders specifically)
and the amounts of their Commitments. On the twentieth day to occur after the
end of the Commitment Termination Election Period (such twentieth day, the
“Commitment Reduction Date”; and the twenty-day period ending on such date,
taken together with the Commitment Termination Election Period, the “Change of
Control Period”), the Commitments of such Electing Lenders shall be terminated
automatically and without further action by any party hereto, and the Company
shall repay all amounts owing to each such Electing Lender (including, without
limitation, all principal, interest and fees then due and payable to such
Electing Lender) unless prior to the Commitment Reduction Date, a non-Electing
Lender or another assignee assumes the obligations of the Electing Lender in
accordance with the terms set forth in Section 2.19(b), in such case the
Electing Lender shall so assign and delegate without recourse (in accordance
with and subject to Section 10.04) prior to the end of the Change of Control
Period. To the extent such Electing Lender’s interest are not so assigned,
failure to make such payments by Company to such Electing Lender shall
constitute an immediate Event of Default. Such Electing Lenders shall no longer
constitute Lenders hereunder on and after the Commitment Reduction Date and the
payment of such amounts in full. In addition, the Company, after giving effect
to all assignments during the Change of Control Period, on the Commitment
Reduction Date, shall cash collateralize all outstanding Letters of Credit in
such an amount that is sufficient to cause the aggregate principal amount of all
Revolving Credit Exposures to be less than or equal to the aggregate
Commitments. Notwithstanding the foregoing or anything to the contrary set forth
herein, (i) if a Default or Event of Default occurs or is otherwise continuing
during a Change of Control Period, no election

 

29



--------------------------------------------------------------------------------

hereunder may be made or shall be given effect, and all Lenders shall remain
subject hereto pursuant to the terms hereof (with the understanding that a new
Change of Control Period may begin on the date such Default or Event of Default
is waived, if waived at all) and (ii) no Defaulting Lender shall be entitled to
deliver a notice under this Section 2.08(d) or otherwise constitute an Electing
Lender entitled to payments hereunder or a termination of its Commitment
pursuant hereto.

(e) So long as no Default or Event of Default has occurred and is continuing
(including on the Effective Date), the Company may from time to time, by written
notice to the Administrative Agent (which shall promptly deliver a copy to each
of the Lenders) executed by the Company and one or more financial institutions
(which may include any Lender) that are willing to extend a Commitment or, in
the case of any such financial institution that is already a Lender, to increase
its Commitment (any such financial institution referred to in this Section being
called an “Increasing Lender”), cause the total Commitments to be increased by
such new or incremental Commitments of the Increasing Lenders, in an amount for
each Increasing Lender as set forth in such notice; provided that (i) the
aggregate principal amount of any increase in the total Commitments made
pursuant to this Section shall not be less than US $50,000,000 and the aggregate
principal amount of all such increases shall not exceed US$400,000,000,
(ii) each Increasing Lender, if not already a Lender hereunder, shall be subject
to the prior written approval of the Company, the Administrative Agent and each
of the Issuing Banks (which approval shall not be unreasonably withheld or
delayed) and (iii) each Increasing Lender, if not already a Lender hereunder,
shall become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed Accession Agreement. New Commitments and
increases in Commitments created pursuant to this Section shall become effective
(A) in the case of an Increasing Lender already a Lender under this Agreement,
on the date specified in the applicable notice delivered pursuant to this
Section and (B) in the case of an Increasing Lender not already a Lender under
this Agreement, on the effective date of the applicable Accession Agreement.
Upon the effectiveness of any Accession Agreement to which any Increasing Lender
is a party, such Increasing Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender
hereunder. Upon the effectiveness of any increase pursuant to this Section in
the Commitment of a Lender already a party hereto, Schedule 2.01 shall be deemed
to have been amended to reflect the increased Commitment of such Lender.
Notwithstanding the foregoing, no increase in the aggregate Commitments (or in
the Commitment of any Lender) shall become effective under this Section unless
(i) the Administrative Agent shall have received documents consistent with those
delivered under paragraphs (b) and (c) of Section 4.01 as to the corporate power
and authority of the Borrowers to borrow hereunder after giving effect to such
increase and (ii) on the date of such increase, the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied (with all references
in such paragraphs to a Borrowing being deemed to be references to such increase
and without giving effect to the parenthetical in Section 4.02(a)) and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company. Following any extension
of a new Commitment or increase of a Lender’s Commitment pursuant to this
paragraph, any Loans outstanding prior to the effectiveness of such increase or
extension shall continue outstanding until the ends of the respective Interest
Periods applicable thereto, and shall then be repaid and, if the Borrowers shall
so elect, refinanced with new Revolving Loans made pursuant to Section 2.01(a)
ratably in accordance with the Commitments in effect following such extension or
increase.

SECTION 2.09 Extension of Maturity Date. The Company may, by delivery of a
Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than 45 days and not
more than 85 days prior to any anniversary of the Effective Date, request that
the Lenders extend the Maturity Date for an additional period of one year;
provided that there shall be no more than two extensions of the Maturity Date
pursuant to this Section. Each Lender shall, by notice to the Company and the
Administrative Agent given not later than the 20th

 

30



--------------------------------------------------------------------------------

day after the date of the Administrative Agent’s receipt of the Company’s
Maturity Date Extension Request, advise the Company whether or not it agrees to
the requested extension (each Lender agreeing to a requested extension being
called a “Consenting Lender”, and each Lender declining to agree to a requested
extension being called a “Declining Lender”). Any Lender that has not so advised
the Company and the Administrative Agent by such day shall be deemed to have
declined to agree to such extension and shall be a Declining Lender. If Lenders
constituting the Required Lenders shall have agreed to a Maturity Date Extension
Request, then the Maturity Date shall, as to the Consenting Lenders, be extended
to the first anniversary of the Maturity Date theretofore in effect. The
decision to agree or withhold agreement to any Maturity Date Extension Request
shall be at the sole discretion of each Lender. The Commitment of any Declining
Lender shall terminate on the Maturity Date in effect prior to giving effect to
any such extension (such Maturity Date being called the “Existing Maturity
Date”). The principal amount of any outstanding Loans made by Declining Lenders,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the account of such Declining Lenders hereunder, shall
be due and payable on the Existing Maturity Date, and on the Existing Maturity
Date the Borrowers shall also make such other prepayments of their Loans
pursuant to Section 2.11 as shall be required in order that, after giving effect
to the termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the sum of the Revolving Credit Exposures plus the
Competitive Loan Exposure would not exceed the total Commitments.
Notwithstanding the foregoing provisions of this paragraph, the Company shall
have the right, pursuant to Section 2.19(b), at any time prior to the Existing
Maturity Date, to replace a Declining Lender with a Lender or other financial
institution that will agree to the applicable Maturity Date Extension Request,
and any such replacement Lender shall for all purposes constitute a Consenting
Lender. Notwithstanding the foregoing, no extension of the Maturity Date
pursuant to this paragraph shall become effective unless on the anniversary of
the Effective Date that immediately follows the date on which the Company
delivers the applicable Maturity Date Extension Request, the conditions set
forth in Section 4.02 shall be satisfied (without giving effect to the first
parenthetical in Section 4.02(a)) and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Company.

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date, and (ii) the then unpaid principal amount of
each Competitive Loan on the last day of the Interest Period applicable to such
Loan.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

31



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Company and the Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.11 Prepayment of Loans. (a) Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing of such Borrower in whole or
in part, subject to prior notice in accordance with paragraph (d) of this
Section; provided that the Borrowers shall not have the right to prepay any
Competitive Loan without the prior consent of the Lender thereof.

(b) If the sum of the Revolving Credit Exposures and the Competitive Loan
Exposures shall exceed the aggregate Commitments, then (i) if any Revolving
Borrowings are outstanding, (A) on the last day of any Interest Period for any
LIBOR Revolving Borrowing or EURIBOR Revolving Borrowing and (B) on each other
day on which any ABR Revolving Borrowing shall be outstanding, the applicable
Borrowers shall prepay Revolving Loans in an aggregate amount equal to the
lesser of (a) the amount necessary to eliminate such excess (after giving effect
to any other prepayment of Loans on such day) and (b) the amount of the
applicable Revolving Borrowings referred to in clause (A) or (B), as applicable,
and (ii) if no Revolving Borrowings are outstanding, deposit cash collateral in
an account with the Administrative Agent pursuant to Section 2.05(i) in an
aggregate amount equal to the lesser of (A) the amount equal to such excess and
(B) the aggregate amount of the LC Exposures. If the sum of the Revolving Credit
Exposures and the Competitive Loan Exposures on the last day of any month shall
exceed 105% of the aggregate Commitments, then the applicable Borrowers shall,
not later than the next Business Day, prepay one or more Revolving Borrowings
(and, if no Revolving Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.05(i)) in an
aggregate amount equal to the lesser of (1) the amount necessary to eliminate
any excess over 100% of the aggregate Commitments and (2) the aggregate amount
of the Revolving Credit Exposures.

(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrowers shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(d) of this Section.

(d) The applicable Borrower shall notify the Administrative Agent by a written
notice signed by a Financial Officer on behalf of the applicable Borrower of any
prepayment of a Borrowing hereunder (i) in the case of a LIBOR Borrowing
denominated in US Dollars, not later than 12:00 noon, Local Time, three Business
Days before the date of such prepayment (or, in the case of a prepayment under
paragraph (b) above, as soon thereafter as practicable), (ii) in the case of a
LIBOR Borrowing denominated in an Alternative Currency or a EURIBOR Borrowing,
not later than 12:00 noon, Local Time, three Business days before the date of
such prepayment (or, in the case of a prepayment under paragraph (b) above, as
soon thereafter as practicable) and (iii) in the case of an ABR Borrowing, not
later than 12:00 noon, Local Time, on the date of such prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.08(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08(c). Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of

 

32



--------------------------------------------------------------------------------

a Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.

SECTION 2.12 Fees. (a) The Company agrees to pay to the Administrative Agent for
the account of each Lender a facility fee, which shall accrue at the Applicable
Rate on the daily amount of the Commitment of such Lender (whether used or
unused) during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates; provided that if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year,
commencing on the first such date to occur after the Effective Date, and on the
date on which the Commitments shall have terminated and the Lenders shall have
no Revolving Credit Exposure. All facility fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate for Letter of Credit
Participation Fees on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank
a fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the Company and such Issuing Bank on the average daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Banks, in the
case of fees payable to it) for distribution to the Persons entitled thereto.
Fees paid shall not be refundable under any circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate.

 

33



--------------------------------------------------------------------------------

(b) The Loans comprising each LIBOR Borrowing shall bear interest (i) in the
case of a LIBOR Revolving Loan, at the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate, or (ii) in the
case of a LIBOR Competitive Loan, at the LIBO Rate for the Interest Period in
effect for such Borrowing plus (or minus, as applicable) the Margin applicable
to such Loan.

(c) The Revolving Loans comprising each EURIBOR Revolving Borrowing shall bear
interest at the Adjusted EURIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(d) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(e) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
All interest shall be payable in the currency in which the applicable Loan is
denominated.

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling and (ii) interest
computed by reference to the Alternate Base Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Adjusted LIBO Rate, Adjusted EURIBO Rate
or Alternate Base Rate shall be determined by the Administrative Agent, and such
determination shall be presumed correct absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Borrowing or a EURIBOR Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as the case may
be, for such Interest Period; or

(b) the Administrative Agent is advised by a majority in interest of the Lenders
that the Adjusted LIBO Rate or Adjusted EURIBO Rate, as the case may be, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining the Loans included in such Borrowing for such
Interest Period;

 

34



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or fax as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, an
affected LIBOR Borrowing or EURIBOR Borrowing, as the case may be, shall be
ineffective, (ii) any affected LIBOR Borrowing or EURIBOR Borrowing that is
requested to be continued shall (A) if denominated in US Dollars, be continued
as an ABR Borrowing, or (B) otherwise, be repaid on the last day of the then
current Interest Period applicable thereto and (iii) any Borrowing Request for
an affected LIBOR Borrowing or EURIBOR Borrowing, and any request for a
Competitive Borrowing bearing interest determined by reference to the LIBO Rate,
shall (A) in the case of a Revolving Borrowing denominated in US Dollars, be
deemed a request for an ABR Borrowing, or (B) in all other cases, be
ineffective.

SECTION 2.15 Increased Costs.

(a) If, after the date of this Agreement, there occurs any adoption of or change
in any law, governmental rule, regulation, treaty, policy, guideline,
interpretation, or directive (whether or not having the force of law), or in the
interpretation, promulgation, implementation or administration thereof by any
Governmental Authority, including, notwithstanding the foregoing, all requests,
rules, guidelines or directives (i) in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or (ii) promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, in each case of clauses (i) and (ii),
regardless of the date enacted, adopted, issued, promulgated or implemented (any
of the foregoing, a “Change in Law”) which:

(i) subjects any Lender or any applicable lending office, any Issuing Bank, or
the Administrative Agent to any Taxes (other than with respect to Indemnified
Taxes, Excluded Taxes, and Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
lending office or any Issuing Bank (other than reserves and assessments taken
into account in determining the interest rate applicable to LIBOR Loans and
EURIBOR Loans), or

(iii) imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable lending office or any Issuing
Bank of making, funding or maintaining its LIBOR Loans or EURIBOR Loans, or of
issuing or participating in Letters of Credit, or reduces any amount receivable
by any Lender or any applicable lending office or any Issuing Bank in connection
with its LIBOR Loans or EURIBOR Loans, Letters of Credit or participations
therein, or requires any Lender or any applicable lending office or any Issuing
Bank to make any payment calculated by reference to the amount of LIBOR Loans or
EURIBOR Loans, Letters of Credit or participations therein held or interest or
Letter of Credit fees received by it, by an amount deemed material by such
Lender or such Issuing Bank as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining its Loans or Commitment or of issuing or participating in
Letters of Credit or to reduce the return received by such Lender in connection
with such Loans or Commitment, Letters of Credit or participations therein then,
within fifteen (15) days after demand by such Lender, the Borrowers shall pay
such Lender, as the

 

35



--------------------------------------------------------------------------------

case may be, such additional amount or amounts as will compensate such Lender
for such increased cost or reduction in amount received.

(b) If a Lender or an Issuing Bank determines the amount of capital required to
be maintained by such Lender or Issuing Bank, any lending office of such Lender
or Issuing Bank, or any corporation or holding company controlling such Lender
or Issuing Bank is increased as a result of a Change in Law, then, within
fifteen (15) days of demand by such Lender or Issuing Bank, the Borrowers shall
pay such Lender or Issuing Bank the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender or Issuing Bank determines is attributable to this Agreement, its
Revolving Credit Exposure or its Commitment to make Loans and issue or
participate in Letters of Credit, as the case may be, hereunder (after taking
into account such Lender’s or Issuing Bank’s policies as to capital adequacy),
in each case that is attributable to such Change in Law.

(c) If the cost to any Lender of making or maintaining any Loan or the cost to
any Lender or any Issuing Bank of participating in, issuing or maintaining any
Letter of Credit to a Borrowing Subsidiary is increased (or the amount of any
sum received or receivable by any Lender or any Issuing Bank (or its applicable
lending office) is reduced) by an amount deemed in good faith by such Lender or
such Issuing Bank, as the case may be, to be material, by reason of the fact
that such Borrowing Subsidiary is incorporated in, has its principal place of
business in, or borrows from, a jurisdiction outside the United States, such
Borrowing Subsidiary shall indemnify such Lender or such Issuing Bank from time
to time for such increased cost or reduction.

(d) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a), (b) or (c) of this
Section and the manner in which such amount or amounts have been determined and
showing the calculations made, shall be delivered to the Company and shall be
presumed correct absent manifest error. The Company shall pay or cause the
applicable Borrower to pay such Lender or Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(e) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
applicable Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 120 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Company of the Change in Law or other circumstance giving
rise to such increased costs or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law or other circumstance giving rise to such increased costs or
reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(f) Notwithstanding the foregoing provisions of this Section, (i) a Lender shall
not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made and (ii) such Taxes
addressed by Section 2.17 shall not be subject to the foregoing provisions of
this Section.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan, EURIBOR Loan or Fixed Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default or an optional prepayment of Loans), (b) the conversion of any
LIBOR Loan or EURIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Revolving

 

36



--------------------------------------------------------------------------------

Loan on the date or in the amount specified in any notice delivered pursuant
hereto, (d) the failure to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan, or (e) the assignment of any LIBOR Loan,
EURIBOR Loan or Fixed Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.19, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense (but not for any anticipated profits)
attributable to such event including, to the extent that any of the foregoing
Loans are denominated in any Alternative Currency, the actual costs and expenses
of such Lender attributable to the premature unwinding of any hedging agreement
entered into by such Lender in respect to the foreign currency exposure
attributable to such Loan. In the case of a LIBOR Loan or EURIBOR Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate, LIBO Rate or Adjusted EURIBO Rate
that would have been applicable to such Loan (and, for avoidance of doubt,
without giving effect to any Applicable Rate or Margin that would otherwise have
been applicable thereto), for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the applicable currency of a comparable amount and period from other banks in
the London or European market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be presumed
correct absent manifest error. The applicable Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

SECTION 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of any Credit Party hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, the
applicable Lender or the applicable Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Borrower shall make such deductions and (iii) such Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The relevant Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of such Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be presumed correct absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment,

 

37



--------------------------------------------------------------------------------

a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which any Borrower is resident or
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Company as will permit such payments to be made
without withholding or at a reduced rate; provided that such Lender has received
written notice from the Company advising it of the availability of such
exemption or reduction and containing all applicable documentation (together, if
requested by such Lender, with a certified English translation thereof). Each
Lender shall promptly notify the Company at any time it determines that it is no
longer in a position to provide any such previously delivered documentation to
the Company.

(f) If a payment made to a Lender under this Agreement would be subject to
withholding tax imposed by the United States of America with respect to FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA and, as necessary, to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements or
otherwise) prior to the time required hereunder for such payment or, if no such
time is expressly required, prior to 1:00 p.m., Local Time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent for the account of the applicable
Lenders to such account as the Administrative Agent shall from time to time
specify in one or more notices delivered to the Company, except that payments to
be made directly to an Issuing Bank as provided herein shall be made directly to
such Issuing Bank and payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder of principal or interest in
respect of any Loan or LC Disbursement shall, except as otherwise expressly
provided herein, be made in the currency of such Loan or LC Disbursement; all
other payments hereunder and under each other document related hereto shall be
made in US Dollars. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

 

38



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any Lenders or Issuing Bank hereunder that the such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the applicable Lenders or Issuing Bank, as
the case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each applicable Lender or Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(e), 2.06(b) or 2.18(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Credit Party is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or

 

39



--------------------------------------------------------------------------------

booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Credit
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or if any
Lender is a Defaulting Lender or a Declining Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04,
however, the Company shall be obligated to pay any applicable recordation or
processing fee) all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Company shall have received the
prior written consent of the Administrative Agent and each Issuing Bank, which
consent, in each case, shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans (other than Competitive Loans) and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments and
(iv) in the case of any such assignment resulting from a Lender being a
Declining Lender, the assignee shall have agreed to the applicable Maturity Date
Extension Request. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.

SECTION 2.20 Designation of Borrowing Subsidiaries.

(a) The Company may at any time and from time to time designate any Subsidiary
as a Borrowing Subsidiary by (i) delivery to the Administrative Agent of (A) a
Borrowing Subsidiary Agreement executed by such Subsidiary and the Company,
(B) such supporting resolutions, charter documents, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent in its reasonable discretion (including without
limitation, information necessary to evaluate (a) any withholding tax as may
arise in respect of any Revolving Loans made to such Subsidiary, and (b) the
manner in which Revolving Loans may be made available to such Subsidiary,
including in US Dollars or the requested Alternative Currency) and
(C) promissory notes signed by such Subsidiary to the extent any Lender so
requires; (ii) delivery to each Lender of any deliveries from such Subsidiary
which may be required under Section 10.15 or any other “know your customer”
regulations to which such Lender is subject, including, if applicable, the Money
Laundering Regulations 2003 of the United Kingdom (as amended), which deliveries
must be reasonably satisfactory to each Lender; and (iii) the Administrative
Agent’s satisfaction, in its reasonable discretion, that (A) no gross-up payment
shall be required to be paid or withholding tax shall accrue or shall otherwise
be payable in connection with the making of Revolving Loans to such Subsidiary,
provided, however, that to the extent any such taxes ultimately accrue or are
otherwise payable, or any gross-up amounts ultimately are required to be paid,
then all such taxes and gross-up amounts shall solely be for the account of the
Company and the applicable Borrower, and the Administrative Agent shall have no
liability, payment or reimbursement

 

40



--------------------------------------------------------------------------------

obligations with respect thereto and (B) the laws and regulations of the
jurisdictions in which such Subsidiary is organized and is located permit
extensions of credit and other financial accommodations from the US into such
jurisdictions. Upon satisfaction of clauses (i) and (ii) in the preceding
sentence, such Subsidiary shall for all purposes of this Agreement be a
Borrowing Subsidiary and a party to this Agreement. As soon as practicable upon
receipt of a Borrowing Subsidiary Agreement, the Administrative Agent shall send
a copy thereof to each Lender. The Company shall guarantee the Obligations of
such Borrowing Subsidiary pursuant to Article IX hereof. Each Subsidiary that is
or becomes a Borrowing Subsidiary pursuant to this Section 2.20(a) hereby
irrevocably appoints the Company as its agent for all purposes relevant to this
Agreement and each related document, including service of process. For the
avoidance of doubt, no Subsidiary shall become a Borrowing Subsidiary hereunder
if the extension of Loans to such Subsidiary by the Lenders would violate any
applicable law.

(b) The Company may at any time execute and deliver to the Administrative Agent
a Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon
such Subsidiary shall cease to be a Borrowing Subsidiary and a party to this
Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Borrowing Subsidiary at a time when
any principal of or interest on any Loan to or any Letter of Credit issued for
the account of such Borrowing Subsidiary shall be outstanding hereunder;
provided that such Borrowing Subsidiary Termination shall be effective to
terminate the right of such Borrowing Subsidiary to make further Borrowings
under this Agreement.

SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) facility fees shall cease to accrue on the unfunded Commitment of such
Defaulting Lender;

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder;

(c) if any LC Exposure shall exist at the time a Lender becomes a Defaulting
Lender then:

(i) all or any part of the unfunded participations in and commitments with
respect to such Letters of Credit shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent (a) (1) the sum of all non-Defaulting Lenders’ Revolving Credit
Exposure plus such Defaulting Lenders’ Loans and participations in and
commitments with respect to Loans and Letters of Credit does not exceed the
total of all non-Defaulting Lender’s Commitments and (2) no individual
non-Defaulting Lender’s Revolving Credit Exposure plus its Applicable Percentage
of such Defaulting Lender’s Loans and participations in and commitments with
respect to Loans and Letters of Credit exceeds such non-Defaulting Lender’s
Commitment and (b) the conditions set forth in Section 4.02 are satisfied at
such time; provided, that the participation fees with respect to Letters of
Credit payable to the Lenders shall be determined taking into account such
reallocation.

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s Applicable Percentage of the LC Exposure in accordance with the
procedures set forth in Section 2.05(i) for so long as such Facility LC Exposure
is outstanding;

 

41



--------------------------------------------------------------------------------

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s Facility LC Exposure pursuant to clause (ii) above, the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s Facility LC Exposure
during the period such Defaulting Lender’s Facility LC Exposure is cash
collateralized; and

(iv) if any Defaulting Lender’s Facility LC Exposure is not cash collateralized
pursuant to clause (ii) above, then, without prejudice to any rights or remedies
of any Issuing Bank or any Lender hereunder, all fees with respect to Letters of
Credit payable under Section 2.12(b) with respect to such Defaulting Lender’s
Facility LC Exposure shall be payable to the applicable Issuing Bank until such
Facility LC Exposure is cash collateralized;

(d) so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue or renew, extend, increase, decrease or otherwise modify any
Letter of Credit unless it is satisfied that the related exposure will be 100%
covered by cash collateral provided by the Borrowers in accordance with
Section 2.21(c); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.18 but
excluding Section 2.19) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, to the payment of any amounts owing by such Defaulting
Lender to an Issuing Bank hereunder, (iii) third, to the funding of any
Revolving Loan or the funding or cash collateralization of any participating
interest in any Letter of Credit in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent, (iv) fourth, if so determined by the Administrative
Agent and the Borrowers, held in such account as cash collateral for future
funding obligations of the Defaulting Lender under this Agreement, (v) fifth, to
the payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, (vi) sixth, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by any Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (vii) seventh, if so determined by the
Administrative Agent, distributed to the Lenders other than the Defaulting
Lender until the ratio of the Revolving Credit Exposure of such Lenders to the
aggregate Revolving Credit Exposure of all Lenders equals such ratio immediately
prior to the Defaulting Lender’s failure to fund any portion of any Loans or
participations in Letters of Credit and (viii) eighth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided, that if
such payment is a prepayment of the principal amount of any Loans or
reimbursement obligations of the Borrowers for Letters of Credit with respect to
which an Issuing Bank has funded its participation obligations, such payment
shall be applied solely to prepay the Loans of, and Letter of Credit
reimbursement obligations owed to, all Lenders that are not Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans or Letter of
Credit reimbursement obligations owed to any Defaulting Lender.

In the event that the Administrative Agent, the Borrowers and the Issuing Banks
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Facility LC Exposure of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold

 

42



--------------------------------------------------------------------------------

the Revolving Loans in accordance with its Applicable Percentage. For purposes
of this Section 2.21, “Facility LC Exposure” shall mean, with respect to any
Defaulting Lender at any time, such Defaulting Lender’s Applicable Percentage of
the LC Exposure at such time. In addition, cash collateral provided by the
Borrowers to secure Facility LC Exposure shall be promptly returned to the
Borrowers after such Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender.

Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Borrowers of any of their rights or remedies (whether in equity or law) against
any Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.

ARTICLE III

Representations and Warranties

The Company and each other Borrower represents and warrants to the Lenders and
the Issuing Banks that:

SECTION 3.01 Organization; Powers. Each of the Company and its Significant
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is recognized in the jurisdiction of organization thereof)
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Credit Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by each Credit Party and constitutes a legal, valid and
binding obligation of each Credit Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate the charter, by-laws or
other organizational documents of the Company or any of its Subsidiaries,
(c) will not violate any applicable law, rule or regulation or any order of any
Governmental Authority, (d) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, and (e) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries pursuant to the terms of any indenture, agreement or
other instrument binding on the Company or any of its Subsidiaries, except in
each case (other than in the case of clause (b)), where the absence of such
consent or approval, or the failure to make such registration or filing, or take
such other action, or such violation, default, payment or Lien would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheets and
statements of income, stockholders equity and cash flows (i) as of the end of
and for the fiscal year ended April 30, 2011, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of the
end of

 

43



--------------------------------------------------------------------------------

and for the fiscal quarter ended July 31, 2011, certified by a Financial Officer
of the Company. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject, in the case of such quarterly financial
statements, to normal year-end adjustments and the absence of footnotes.

(b) Since July 31, 2011, through the date of this Agreement, there has been no
material adverse change in the business, assets, liabilities, condition
(financial or otherwise) or material agreements of the Company and its
Subsidiaries, taken as a whole.

SECTION 3.05 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries (i) as to which there is a
reasonable probability of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.06 Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, has not resulted and
would not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

SECTION 3.07 Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.08 Taxes. The Company and its Subsidiaries have timely filed or caused
to be filed all Tax returns and reports required to have been filed and have
paid or caused to be paid all Taxes required to have been paid by them, except
(a) any Taxes that are being contested in good faith by appropriate proceedings
and for which the Company or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.09 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10 Disclosure. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information (taken as a
whole) furnished by or on behalf of the Borrowers to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)

 

44



--------------------------------------------------------------------------------

contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and each related
document (including the Disclosure Letter and promissory notes in favor of each
requesting Lender) signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic image scan transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and each related
document (including promissory notes in favor of each requesting Lender).

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Bass, Berry & Sims PLC, counsel for the Company, in form and substance
reasonably satisfactory to the Administrative Agent, and covering such other
matters relating to the Company, this Agreement or the Transactions as the
Required Lenders shall reasonably request. The Company hereby requests such
counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Company, the authorization
of the Transactions and any other legal matters relating to the Company, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel and as more fully set forth on Exhibit H.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e) If the initial extension of credit will be the issuance of a Letter of
Credit, the Administrative Agent and the applicable Issuing Bank shall have
received a properly completed letter of credit application.

(f) The commitments of the lenders under the Five-Year Credit Agreement dated as
of April 30, 2007, among the Company, the borrowing subsidiaries party thereto,
the lenders party thereto and JPMorgan Chase Bank, N.A., as administrative
agent, shall have been terminated and the principal of and interest accrued on
all loans, and all other amounts accrued for the accounts of or owing to the
lenders thereunder shall have been paid in full.

(g) Each of the Administrative Agent and the Lead Arrangers shall have received
all fees and other amounts due and payable on or prior to the Effective Date
pursuant to their respective fee letters with the Company, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Company hereunder.

 

45



--------------------------------------------------------------------------------

(h) Each Lender hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of the Borrowers and other information that will allow such Lender to identify
the Borrowers in advance with the USA Patriot Act and each Lender shall have
received such information satisfactory to it.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, this Agreement shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 10.02) on or
prior to November 18, 2011.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement (other than, with respect to any Borrowing occurring after the
Effective Date, the representations set forth in Sections 3.04(b) and 3.05)
shall be true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (or with respect to any representation or warranty made as of a
specific date, such date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all LC Disbursements shall have been reimbursed and all Letters of Credit
(other than, for the avoidance of doubt, any Backstopped Letter of Credit) shall
have expired or been terminated, the Company and each other Borrower covenants
and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:

(a) its annual report on Form 10-K required to be filed with the SEC within 15
days after it files the same with the SEC;

(b) its quarterly report on Form 10-Q required to be filed with the SEC within
15 days after it files the same with the SEC;

(c) concurrently with any delivery of reports under clause (a) or (b) above, a
certificate of a Financial Officer of the Company certifying as to whether a
Default or Event of Default has occurred (including in respect of the financial
covenant set forth in Section 6.06) and, if a Default or Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with

 

46



--------------------------------------------------------------------------------

respect thereto and if a Default or Event of Default has occurred, setting forth
reasonably detailed calculations of the financial covenant set forth in
Section 6.06 (provided, however, that, in the case of any such certificate
required to be furnished concurrently with the delivery of the reports under
clause (b) above for any fiscal quarter of the Company during which the Company
or its Subsidiaries shall have consummated an acquisition or a disposition of
assets as a result of which the Company is required to file with the SEC a
Current Report on Form 8-K containing pro forma financial statements with
respect to such acquisition or disposition, such certificate may omit
certifications with respect to compliance with Section 6.06 and the calculations
referred to in clause (ii) above if (a) such acquisition or disposition shall
have been consummated less than 75 days (or such shorter number of days as may
be provided under the rules and regulations of the SEC for the filing with the
SEC of a Current Report on Form 8-K containing such pro forma financial
statements) prior to the date such certificate is required to be so furnished
and (b) the pro forma financial statements required to make such certifications
and calculations are not available at the time such certificate is required to
be so furnished; provided further, however, that a supplemental certificate of a
Financial Officer of the Company certifying as to compliance with Section 6.06
and providing the calculations with respect thereto shall be delivered within 75
days (or such shorter number of days) after the consummation of such acquisition
or disposition);

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials regularly filed by the
Company or any Subsidiary with the SEC, or distributed by the Company to its
shareholders generally, as the case may be; and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company, any
other Borrower or any Significant Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender may reasonably request
(including, without limitation, a computation of the Company’s compliance with
the financial covenant set forth in Section 6.06 if a Lender, in good faith,
reasonably believes that the Company may be in violation thereof).

To the extent any of the foregoing documents are included in materials otherwise
filed with the SEC, they may be delivered electronically, and if so delivered,
shall be deemed to have been delivered on the date (i) on which the
Administrative Agent receives notice from the Company that it has filed such
documents with the SEC and they are available on the EDGAR website on the
Internet at www.sec.gov or any successor government website that is freely and
readily available to the Administrative Agent and the Lenders without charge,
(ii) on which the Company posts such documents, or provides a link thereto on
the Company’s website on the Internet at www.brown-forman.com, or (iii) on which
such documents are posted on the Company’s behalf on an Internet or intranet
website, if any, to which each Lender, each Issuing Bank and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that the Company shall give
notice of any such filing to the Administrative Agent by telecopier or
electronic mail (and the Administrative Agent shall then give notice of any such
filing to the Issuing Banks and the Lenders); provided, further, that the
Administrative Agent may request paper copies of such documents from the Company
if they are not delivered electronically as contemplated above.

In the event that the Company shall for any reason cease to be subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended, it
shall nonetheless furnish to the Lenders reports containing substantially the
same information at substantially the same times as would otherwise be required
by the foregoing provisions of this Section 5.01.

SECTION 5.02 Notices of Material Events. The Company will furnish to the
Administrative Agent prompt written notice of the following:

 

47



--------------------------------------------------------------------------------

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect; and

(c) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. The Company will, and will cause
each of its Significant Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
except (in the case of any such failure to do so other than with respect to
preserving, renewing and keeping in full force and effect the existence of the
Company) where the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04.

SECTION 5.04 Payment of Obligations. The Company will, and will cause each of
its Significant Subsidiaries to, pay its Tax liabilities, that, if not paid,
would reasonably be expected to result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Company or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. The Company will, and will
cause each of its Significant Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations; provided that the Company may
maintain self-insurance reasonable and customary for firms engaged in businesses
similar to that of the Company and its Significant Subsidiaries and similarly
situated.

SECTION 5.06 Books and Records; Inspection Rights. The Company will, and will
cause each of its Significant Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities, except, in the case of
the Significant Subsidiaries, where the failure to do so would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. The Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and upon reasonable prior notice;
provided that (i) unless an Event of Default shall have occurred and be
continuing, such visits and inspections shall be limited to once in each
calendar year and such inspecting Lender (including

 

48



--------------------------------------------------------------------------------

Administrative Agent) shall be responsible for its own costs and expenses and
(ii) in respect of any such discussions with any independent accountants, the
Company shall have received reasonable advance notice thereof and a reasonable
opportunity to participate therein.

SECTION 5.07 Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority, including Environmental Laws and ERISA (with regard to
its Plans), applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used for working
capital and general corporate purposes, including, without limitation,
acquisitions, share repurchases, distributions to shareholders and debt
refinancings. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
LC Disbursements shall have been reimbursed and all Letters of Credit (other
than, for the avoidance of doubt, any Backstopped Letter of Credit) shall have
expired or been terminated, the Company and each other Borrower covenants and
agrees with the Lenders that:

SECTION 6.01 Subsidiary Indebtedness. The Company will not permit any Subsidiary
to create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness under this Agreement;

(b) Indebtedness existing on the date hereof and set forth in the Disclosure
Letter and extensions, renewals or replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof;

(c) Indebtedness of any Subsidiary to the Company or any other Subsidiary;
provided that no such Indebtedness shall be assigned to, or subjected to any
Lien in favor of, a Person other than the Company or a Subsidiary;

(d) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement by such Subsidiary of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness incurred or assumed in
connection with the acquisition, construction or improvement of any such assets,
and any Indebtedness secured by a Lien on any such assets prior to the
acquisition thereof, and extensions, renewals and replacements of any of the
foregoing Indebtedness referred to in this paragraph that do not increase the
outstanding principal amount thereof; provided that such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement;

(e) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;

 

49



--------------------------------------------------------------------------------

(f) Indebtedness of any Subsidiary as an account party in respect of letters of
credit backing obligations (other than Indebtedness) of any Subsidiary;

(g) Indebtedness consisting of industrial development, pollution control or
other revenue bonds or similar instruments issued or guaranteed by any
Governmental Authority; and

(h) other Indebtedness not expressly permitted by clauses (a) through (g) above;
provided that the sum, without duplication, of (i) the outstanding Indebtedness
permitted by this clause (h), (ii) the aggregate principal amount of the
outstanding Indebtedness secured by Liens permitted by Section 6.02(n) and
(iii) the Attributable Debt in respect of Sale-Leaseback Transactions permitted
by Section 6.03(b) does not at any time exceed 25% of Consolidated Assets.

SECTION 6.02 Liens. The Company will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any Principal Property now
owned or hereafter acquired by it, except:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case made in the ordinary course of
business;

(e) judgment liens in respect of judgments that do not constitute Events of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Company and the Subsidiaries, taken as a whole;

(g) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof (or on improvements or accessions thereto or proceeds
therefrom) and set forth in the Disclosure Letter; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall be permitted by this clause (g) only to the extent of
the amount of the obligations which it secures on the date hereof and
extensions, renewals and replacements thereof up to the outstanding principal
amount thereof;

(h) any Lien (i) existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary, (ii) existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary or (iii) to the extent such Lien applies only
to the property or assets so acquired by the Company or any Subsidiary or owned
by a Person prior to the time such Person becomes a Subsidiary, arising after
the date of such acquisition or such Person becoming a Subsidiary pursuant to
contractual commitments entered into prior thereto; provided that (a) such Lien
is not created in contemplation of or in connection with such acquisition or

 

50



--------------------------------------------------------------------------------

such Person becoming a Subsidiary, as the case may be, (b) such Lien shall not
apply to any other property or assets of the Company or any Subsidiary other
than improvements and accessions to the assets to which it originally applies
and proceeds of such assets, improvements and accessions and (c) such Lien shall
be permitted by this clause (h) only to the extent of the amount of the
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof up to the outstanding principal amount thereof;

(i) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (d) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such Liens shall not apply to any other
property or assets of the Company or any Subsidiary;

(j) Liens securing industrial development, pollution control or other revenue
bonds or similar instruments issued or guaranteed by any Governmental Authority;

(k) Liens in favor of any Governmental Authority to secure obligations pursuant
to the provisions of any contract or statute;

(l) Liens to secure obligations of a Subsidiary to the Company or any other
Subsidiary;

(m) Liens on equity, joint venture, partnership, or other ownership or
investment interests (collectively, the “Equity Interests”) of the Company or
any Subsidiary in any Person arising in connection with the rights of a third
party owning Equity Interests in such Person pursuant to a joint venture,
shareholder, distribution or other agreement between the Company or any of its
Subsidiaries and such third party to purchase the Equity Interests owned by the
Company or any Subsidiary in such Person for reasonable value pursuant to change
in control provisions, noncompetition provisions, restrictions on competing
brands or other business restriction provisions in one or more of the agreements
between such parties; and

(n) Liens not expressly permitted by clauses (a) through (m) above; provided
that the sum of (i) the outstanding Indebtedness permitted by Section 6.01(h),
(ii) the aggregate principal amount of the outstanding obligations secured by
Liens permitted by this clause (n) and (iii) the Attributable Debt in respect of
Sale-Leaseback Transactions permitted by Section 6.03(b) does not at any time
exceed 25% of Consolidated Assets.

SECTION 6.03 Sale and Leaseback Transactions. The Company will not, and will not
permit any of its Subsidiaries to, enter into any Sale-Leaseback Transaction
relating to any Principal Property except:

(a) Sale-Leaseback Transactions to which the Company or any Subsidiary is a
party as of the date hereof; and

(b) other Sale-Leaseback Transactions; provided that the sum of (i) the
outstanding Indebtedness permitted by Section 6.01(h), (ii) the aggregate
principal amount of outstanding obligations secured by Liens permitted by
Section 6.02(n) and (iii) the aggregate Attributable Debt in respect of
Sale-Leaseback Transactions permitted by this clause (b) does not at any time
exceed 25% of Consolidated Assets.

 

51



--------------------------------------------------------------------------------

SECTION 6.04 Fundamental Changes. (a) The Company and the Borrowing Subsidiaries
will not, and will not permit any Significant Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) assets representing all or
substantially all the aggregate assets of the Company and the Subsidiaries
(whether now owned or hereafter acquired), or liquidate or dissolve, except that
if at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing (i) any Person may merge into the Company
in a transaction in which the Company is the surviving corporation, (ii) any
Person may merge with any Subsidiary in a transaction in which the surviving
entity is a Subsidiary and (iii) any Subsidiary (other than a Borrowing
Subsidiary) may liquidate or dissolve or, so long as such transaction does not
constitute a transfer or other disposition of all or substantially all the
aggregate assets of the Company and the Subsidiaries, merge with or into any
other Person.

(b) The Company will not, and will not permit any of its Significant
Subsidiaries to, engage as its principal business in any business other than
businesses of the type collectively conducted by the Company and its
Subsidiaries on the date of this Agreement and businesses reasonably related
thereto.

(c) The Company will not permit any other Borrower, while it remains a Borrower,
to cease to be a Subsidiary.

SECTION 6.05 Transactions with Affiliates. Except as set forth in the Disclosure
Letter, the Company will not, and will not permit any of its Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Company or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties and (b) transactions between or among the Company
and its Subsidiaries not involving any other Affiliate; provided that nothing
contained in this Section 6.05 shall prevent the Company or any Subsidiary from
paying dividends or making other cash distributions to its respective
shareholders.

SECTION 6.06 Interest Coverage Ratio. The Company will not permit the ratio of
Consolidated EBITDA to Consolidated Interest Expense, measured as of the last
day of each fiscal quarter for any period of four consecutive fiscal quarters,
to be less than 3.00 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any other Borrower in or in connection with this Agreement or any
amendment or modification hereof or

 

52



--------------------------------------------------------------------------------

waiver hereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
materially incorrect when made or deemed made;

(d) the Company or any other Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, 5.03 (with respect
to any Borrower’s existence) or 5.08 or in Article VI;

(e) the Company or any other Borrower shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest) in respect of any Material Indebtedness, when and as the
same shall become due and payable or within any applicable cure period;

(g) any Material Indebtedness is declared to be due prior to its scheduled
maturity, or the holder or holders of any Material Indebtedness or any trustee
or agent on its or their behalf require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company, any other Borrower or any Significant Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, any other Borrower or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) the Company, any other Borrower or any Significant Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company, any
other Borrower or any Significant Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) the Company or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$50,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment; or

 

53



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed to have no
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in

 

54



--------------------------------------------------------------------------------

connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. Each party to this Agreement acknowledges
that neither the Syndication Agent nor the Co-Documentation Agents shall have
any duties, responsibilities, obligations or authority under this Agreement in
such capacity.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. The Administrative
Agent may be removed at any time that it constitutes a Defaulting Lender by
written notice received by the Administrative Agent from the Required Lenders,
such removal to be effective on the date specified by the Required Lenders. Upon
any such resignation or removal, the Company shall have the right, in
consultation with the Required Lenders, to appoint a successor. If no successor
shall have been so appointed by the Company and shall have accepted such
appointment within 30 days after the Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Company to the successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
Administrative Agent’s resignation or removal hereunder, the provisions of this
Article and Section 10.03 shall continue in effect for the benefit of the
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as the Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate,

 

55



--------------------------------------------------------------------------------

continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

ARTICLE IX

Guarantee

In order to induce the Lenders and the Issuing Banks to extend credit to the
Borrowing Subsidiaries hereunder, the Company hereby irrevocably and
unconditionally guarantees the payment when and as due of the Obligations of
each Borrowing Subsidiary. The Company further agrees that the due and punctual
payment of such Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, any Lender or any Issuing Bank to assert any claim or
demand or to enforce any right or remedy against any Borrowing Subsidiary under
the provisions of this Agreement or otherwise; (b) any extension or renewal of
any of the Obligations; (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any Lender or any Issuing
Bank to any balance of any deposit account or credit on the books of the
Administrative Agent, such Lender or such Issuing Bank in favor of any Borrowing
Subsidiary or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Lender or any Issuing Bank upon the bankruptcy or
reorganization of any Borrowing Subsidiary or otherwise.

In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent, any Lender or any Issuing Bank may have at law or in
equity against the Company by virtue hereof, upon the failure of any Borrowing
Subsidiary to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, the
Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Lender or any Issuing Bank, forthwith pay, or cause to
be paid, to the Administrative Agent, such Lender

 

56



--------------------------------------------------------------------------------

or such Issuing Bank in cash an amount equal to the unpaid principal amount of
such Obligation then due, together with accrued and unpaid interest thereon.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrowing Subsidiary arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrowing Subsidiary to the Administrative Agent, the
Issuing Banks and the Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full and indefeasible performance and payment of the Obligations.

ARTICLE X

Miscellaneous

SECTION 10.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

(a) if to the Company, to it at Brown-Forman Corporation, 850 Dixie Highway,
Louisville, KY 40210, Attention of Treasurer (Fax No. (502) 774-6908), with a
copy to the Attention of General Counsel (Fax No. (502) 774-6650);

(b) if to any Borrowing Subsidiary, to it in care of the Company as provided in
paragraph (a) above;

(c) if to the Administrative Agent or to U.S. Bank National Association, in its
capacity as Issuing Bank, to U.S. Bank Agency Services, 800 Nicollet Mall, Mail
Code: BC-MN-Ho3R, Minneapolis, MN 55402, Attention Cheryl Durst, Fax
No. 612-303-2261, with a copy to U.S. Bank National Association, One Financial
Square, Louisville, KY 40202, Attention: Joe Hensley, Fax No. 502-562-6460; and

(d) if to any other Issuing Bank or Lender, to it at its address (or fax number)
set forth in its Administrative Questionnaire.

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 10.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the

 

57



--------------------------------------------------------------------------------

purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders or by the Company and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) change the Commitment of any Lender without the written consent of
such Lender, (ii) change the principal amount of any Loan or LC Disbursement
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of expiration of any Commitment, including the Maturity Date
(except as otherwise provided in Section 2.09) without the written consent of
each Lender affected thereby, (iv) reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (v) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment,
without the written consent of each Lender affected thereby, (vi) change
Section 2.08(c) or Section 2.18(b) or (c) in a manner that would alter the pro
rata sharing of Commitment reductions or payments required thereby, as the case
may be, without the written consent of each Lender affected thereby,
(vii) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (viii) release the Company from, or limit or
condition, its Obligations under Article IX without the written consent of each
Lender; provided further that no Defaulting Lender shall have a consent right
with respect to clauses (iv) through (viii) above unless, with respect to
clauses (iv) through (vi), such change would impact such Defaulting Lender more
adversely than all other Lenders affected thereby, and with respect to clauses
(vii) and (viii), such change would impact such Defaulting Lender more adversely
than all other Lenders; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
any Issuing Bank hereunder without the prior written consent of the
Administrative Agent or such Issuing Bank, as the case may be.

SECTION 10.03 Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel, in connection with the syndication of the credit facilities provided
for herein, the due diligence, preparation and administration of this Agreement
or any amendments, modifications or waivers of the provisions hereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Banks in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the lawful enforcement of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Company shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the

 

58



--------------------------------------------------------------------------------

execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) the Commitments, any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by an Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or
(b) of this Section (and without limiting its obligation to do so), each Lender
severally agrees to pay to the Administrative Agent or such Issuing Bank, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or such Issuing Bank in its
capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 10.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that neither the
Company nor any other Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues Letters of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees other than the Company or an
Affiliate of the Company all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that (i) except in the case of an assignment by
a Lender to a Lender Affiliate of such Lender, the Administrative Agent and each
Issuing Bank must give its prior written consent to such assignment (which
consent shall not be unreasonably withheld or delayed), (ii) except in the case
of an assignment to a Lender or a Lender

 

59



--------------------------------------------------------------------------------

Affiliate, the Company must give its prior written consent to such assignment;
(iii) except in the case of an assignment to a Lender or a Lender Affiliate or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) the US
Dollar Equivalent of such assignment shall not be less than US$5,000,000 unless
each of the Company and the Administrative Agent otherwise consent, (iv) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, except that
this clause (iv) shall not apply to rights in respect of outstanding Competitive
Loans, (v) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500, and (vi) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that any consent of the Company otherwise
required under this paragraph shall not be required if an Event of Default under
Article VII has occurred and is continuing. Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of any Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities other than the Company or an Affiliate of the Company (a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the

 

60



--------------------------------------------------------------------------------

Borrowers, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law and if prior written notice of the sale of the
participation to the Participant is provided to the Company, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(e) as though
it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee, LC
Disbursement or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit (other than, for the avoidance of doubt, any
Backstopped Letter of Credit) is outstanding and so long as the Commitments have
not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 10.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except

 

61



--------------------------------------------------------------------------------

as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic image scan transmission shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Credit Party
against any of and all the obligations of such Credit Party now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Credit Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided in Sections 2.20(a) and 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

62



--------------------------------------------------------------------------------

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Confidentiality. (a) Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any bank regulatory authority, (iii) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process
(but only after giving prompt written notice to the Company, to the extent
permitted by law, of any such requirement or request so that the Company may
seek a protective order or other appropriate remedy and/or waive compliance with
this Section), (iv) to any other party to this Agreement, (v) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating the enforcement of rights hereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (vii) with the consent of
the Company or (viii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Company. For the purposes of
this Section, “Information” means all information received from the Company
relating to the Company or its business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Company; provided that, in the
case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary, any
Lender (and any employee, representative or other agent of such Lender) may
disclose to any and all persons, without limitation of any kind, such Lender’s
US federal income tax treatment and the US federal income tax structure of the
transactions contemplated hereby relating to such Lender and all materials of
any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure. However, no disclosure of any
information relating to such tax treatment or tax structure may be made to the
extent nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non–public information concerning the Company and
its Related Parties or the

 

63



--------------------------------------------------------------------------------

Company’s securities, and confirms that it has developed compliance procedures
regarding the use of material non-public information and that it will handle
such material non-public information in accordance with those procedures and
applicable law, including Federal and state securities laws.

(c) All information, including requests for waivers and amendments, furnished by
any Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Company and its Related
Parties or the Company’s securities. Accordingly, each Lender represents to the
Company and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

SECTION 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14 Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Borrowing
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 10.14 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 10.15 USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act, it is required from time to
time to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the USA PATRIOT Act.

 

64



--------------------------------------------------------------------------------

SECTION 10.16 No Fiduciary Relationship. Each Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrowers, their Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Lead Arrangers, the Issuing Banks and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, any Lender, any Lead Arranger, any Issuing Bank or any of
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications.

[The remainder of this page has been left blank intentionally]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BROWN-FORMAN CORPORATION, as Company

By:

 

/s/ Gerard J. Anderson

Name:

 

Gerard J. Anderson

Title:

 

Senior Vice President, Treasurer and Director of Corporate Finance

By:

 

/s/ Mark A. Stegeman

Name:

 

Mark A. Stegeman

Title:

 

Vice President and Assistant Treasurer

 

Signature Page to

Brown-Forman Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender and as Administrative Agent

By:

 

/s/ Joseph C. Hensley

Name:

 

Joseph C. Hensley

Title:

 

Vice President

 

Signature Page to

Brown-Forman Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:

 

/s/ Ritam Bhalia

Name:

 

Ritam Bhalia

Title:

 

Vice President

 

Signature Page to

Brown-Forman Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and as Co-Documentation Agent

By:

 

/s/ David L. Catherall

Name:

 

David L. Catherall

Title:

 

Director

 

Signature Page to

Brown-Forman Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and as Co-Documentation Agent

By:

 

/s/ Shannon A. Sweeney

Name:

 

Shannon A. Sweeney

Title:

 

Vice President

 

Signature Page to

Brown-Forman Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

By:

 

/s/ Heidi Sandquist

Name:

 

Heidi Sandquist

Title:

 

Director

By:

 

/s/ Ming K. Chu

Name:

 

Ming K. Chu

Title:

 

Vice President

 

Signature Page to

Brown-Forman Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Deroy Scott

Name:

 

Deroy Scott

Title:

 

Senior Vice President

 

Signature Page to

Brown-Forman Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ David Corts

Name:

 

David Corts

Title:

 

Managing Director

 

Signature Page to

Brown-Forman Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender

By:

 

/s/ Michael Fornal

Name:

 

Michael Fornal

Title:

 

Vice President

 

Signature Page to

Brown-Forman Credit Agreement



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as a Lender

By:

 

/s/ Katye A. Whalen

Name:

 

Katye A. Whalen

Title:

 

Vice President

By:

 

/s/ Brett Delfino

Name:

 

Brett Delfino

Title:

 

Executive Director

 

Signature Page to

Brown-Forman Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

By:

 

/s/ Victor Pierachalski

Name:

 

Victor Pierachalski

Title:

 

Authorizing Signatory

 

Signature Page to

Brown-Forman Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender

By:

 

/s/ Paula J. Czach

Name:

  Paula J. Czach

Title:

  Managing Director

 

Signature Page to

Brown-Forman Credit Agreement



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Bank

   Commitment      Percentage  

U.S. BANK NATIONAL ASSOCIATION

   $ 105,000,000         13.125000000000 % 

BARCLAYS BANK PLC

   $ 105,000,000         13.125000000000 % 

BANK OF AMERICA, N.A.

   $ 105,000,000         13.125000000000 % 

CITIBANK, N.A.

   $ 105,000,000         13.125000000000 % 

DEUTSCHE BANK AG NEW YORK BRANCH

   $ 80,000,000         10.000000000000 % 

PNC BANK, NATIONAL ASSOCIATION

   $ 80,000,000         10.000000000000 % 

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 80,000,000         10.000000000000 % 

THE NORTHERN TRUST COMPANY

   $ 35,000,000         4.375000000000 % 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH

   $ 35,000,000         4.375000000000 % 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 35,000,000         4.375000000000 % 

THE BANK OF NOVA SCOTIA

   $ 35,000,000         4.375000000000 %    

 

 

    

 

 

 

TOTAL COMMITMENTS

   $ 800,000,000         100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 2.05

Issuing Banks and LC Commitments

 

Bank

   Commitment      Percentage  

U.S. BANK NATIONAL ASSOCIATION

   $ 100,000,000         100 % 



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

Reference is made to the Five-Year Credit Agreement dated as of November 18,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Brown-Forman Corporation (the “Company”), the other
Borrowing Subsidiaries from time to time party thereto (the Company and the
Borrowing Subsidiaries being collectively called the “Borrowers”), the Lenders
from time to time party thereto, Barclays Capital, as Syndication Agent, Bank of
America, N.A. and Citibank, N.A., as Co-Documentation Agents and U.S. Bank
National Association, as Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

1. The assignor whose full legal name is set forth below (the “Assignor”) hereby
sells and assigns, without recourse, to the assignee whose full legal name is
set forth below (the “Assignee”), and the Assignee hereby purchases and assumes
from the Assignor, without recourse to the Assignor, effective as of the
Assignment Date set forth below (but not prior to the registration of the
information contained herein in the Register pursuant to Section 10.04(c) of the
Credit Agreement), the interests set forth below (the “Assigned Interest”) in
the Assignor’s rights and obligations under the Credit Agreement, including,
without limitation, the amount and percentage set forth below of (a) the
Commitments of the Assignor on the Assignment Date and (b) the Loans owing to
the Assignor that are outstanding on the Assignment Date. From and after the
Assignment Date, (a) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the interests assigned
by this Assignment and Assumption, have the rights and obligations of a Lender
thereunder and (b) the Assignor shall, to the extent of the interests assigned
by this Assignment and Assumption, relinquish its rights and be released from
its obligations under the Credit Agreement.

2. This Assignment and Assumption is being delivered to the Administrative Agent
together with (a) if the Assignee is a Foreign Lender, the documentation
referred to in Section 2.17(e) and (f) of the Credit Agreement, duly completed
and executed by the Assignee, and (b) if the Assignee is not already a Lender
under the Credit Agreement, an Administrative Questionnaire duly completed by
the Assignee.

3. The [Assignee/Assignor] shall pay the fee payable to the Administrative Agent
pursuant to Section 10.04(b) of the Credit Agreement.

4. This Assignment and Assumption may be executed in two or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic image scan transmission shall be as effective as delivery of a
manually executed counterpart of this Assignment and Assumption.

5. The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

6. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

7. Assigned Interest:



--------------------------------------------------------------------------------

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment (“Assignment Date”):

 

Aggregate Amount of

Commitments of all

Lenders

   Principal Amount of the
Commitment Assigned    Principal Amount of
Outstanding  Revolving
Loans Assigned1    Commitment Assigned
as a  Percentage of
Aggregate
Commitments2   $              % 

 

1 

If Competitive Loans are being assigned, revised as appropriate.

2 

Set forth, to at least 8 decimals, as a percentage of the aggregate Commitments
of all Lenders.



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:     The undersigned hereby
consent to the above Assignment and Assumption3                             
                        , as Assignor     BROWN-FORMAN CORPORATION By:  

 

    By:  

 

  Name:       Name:   Title:       Title: By:  

 

    By:  

 

  Name:       Name:   Title:       Title:       U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Bank4       By:  

 

        Name:         Title:

 

3 

To be completed to the extent consents are required under Section 10.04(b) of
the Credit Agreement.

4 

Any additional Issuing Banks must also consent.



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
person obligated in respect of the Credit Agreement or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other person of any of their respective obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Assignment Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Assignment Date and to the Assignee for
amounts which have accrued from and after the Assignment Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic image scan transmission shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT dated as of [    ] (this “Agreement”), among
BROWN-FORMAN CORPORATION (the “Company”), [NAME OF NEW BORROWING SUBSIDIARY], a
[Jurisdiction] [organizational form] (the “New Borrowing Subsidiary”), and U.S.
BANK NATIONAL ASSOCIATION, as administrative agent (the “Administrative Agent”).

Reference is hereby made to the Five-Year Credit Agreement dated as of
November 18, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the other Borrowing
Subsidiaries from time to time party thereto (the Company and the Borrowing
Subsidiaries being collectively called the “Borrowers”), the Lenders from time
to time party thereto, Barclays Capital, as Syndication Agent, Bank of America,
N.A. and Citibank, N.A., as Co-Documentation Agents and U.S. Bank National
Association, as Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The documents required to be delivered to the Administrative Agent or the
Lenders, as applicable, under Section 2.20(a) of the Credit Agreement will be
furnished to the Administrative Agent concurrently with the executed version of
this Agreement.

Pursuant to Section 2.20 of the Credit Agreement, the Company and the New
Borrowing Subsidiary desire that the New Borrowing Subsidiary become a Borrowing
Subsidiary under the Credit Agreement. The Company represents that (a) the New
Borrowing Subsidiary is a Subsidiary organized in [Jurisdiction] as a
[organizational form], (b) the representations and warranties of the Company
and, after giving effect to this Agreement, the New Borrowing Subsidiary in the
Credit Agreement (other than the representations and warranties set forth in
Sections 3.04(b) and 3.05) are true and correct on and as of the date hereof (or
with respect to any representation or warranty made as of a specific date, such
date) after giving effect to this Agreement and (c) no Default has occurred and
is continuing or would result from the execution and delivery of this Agreement.
The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement will not violate any applicable
law. The Company agrees that the Guarantee of the Company contained in Article
IX of the Credit Agreement will apply to the Obligations of the New Borrowing
Subsidiary. Upon execution of this Agreement by each of the Company, the New
Borrowing Subsidiary and the Administrative Agent, the New Borrowing Subsidiary
shall be a party to the Credit Agreement and shall constitute a “Borrowing
Subsidiary” for all purposes thereof, and the New Borrowing Subsidiary hereby
agrees to be bound by all provisions of the Credit Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

BROWN-FORMAN CORPORATION by  

 

  Name:   Title: by  

 

  Name:   Title: [NAME OF NEW BORROWING SUBSIDIARY] by  

 

  Name:   Title: by  

 

  Name:   Title: by  

 

  Name:   Title: U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent by  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] BORROWING SUBSIDIARY TERMINATION

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent for

the Lenders referred to below

270 Park Avenue

New York, NY 10017

[Date]

 

  Re:

Borrowing Subsidiary Termination

Ladies and Gentlemen:

Reference is made to the Five-Year Credit Agreement dated as of November 18,
2011 (as amended, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among Brown-Forman Corporation (the “Company”), the other
Borrowing Subsidiaries from time to time party thereto (the Company and the
Borrowing Subsidiaries being collectively called the “Borrowers”), the Lenders
from time to time party thereto, Barclays Capital, as Syndication Agent, Bank of
America, N.A. and Citibank, N.A., as Co-Documentation Agents and U.S. Bank
National Association, as Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to Section 2.20(b) of the Credit Agreement, the Company hereby
terminates the status of [Name of Terminated Borrowing Subsidiary] (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit
Agreement. The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary, or any Letter of Credit issued for the account
of the Terminated Borrowing Subsidiary, are outstanding as of the date hereof
and that all amounts payable by the Terminated Borrowing Subsidiary in respect
of interest and/or fees (and, to the extent notified by the Administrative
Agent, any Lender or any Issuing Bank, any other amounts payable under the
Credit Agreement) pursuant to the Credit Agreement have been paid in full on or
prior to the date hereof.

 

Very truly yours,

BROWN-FORMAN CORPORATION

By:

 

 

 

Name:

 

Title:

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

ACCESSION AGREEMENT dated as of [            ] (this “Agreement”), among [NAME
OF INCREASING LENDER] (the “Increasing Lender”), BROWN-FORMAN CORPORATION (the
“Company”) and U.S. BANK NATIONAL ASSOCIATION, as administrative agent (the
“Administrative Agent”).

A. Reference is made to the Five-Year Credit Agreement dated as of November 18,
2011 (as amended, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the other Borrowing Subsidiaries from
time to time party thereto (the Company and the Borrowing Subsidiaries being
collectively called the “Borrowers”), the Lenders from time to time party
thereto, Barclays Capital, as Syndication Agent, Bank of America, N.A. and
Citibank, N.A., as Co-Documentation Agents and U.S. Bank National Association,
as Administrative Agent.

B. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

C. Pursuant to Section 2.08(e) of the Credit Agreement, the Company has invited
the Increasing Lender, and the Increasing Lender desires, to become a party to
the Credit Agreement and to assume the obligations of a Lender thereunder. The
Increasing Lender is entering into this Agreement in accordance with the
provisions of the Credit Agreement in order to become a Lender thereunder.

Accordingly, the Increasing Lender, the Company and the Administrative Agent
agree as follows:

SECTION 1. Accession to the Credit Agreement. (a) The Increasing Lender, as of
the Effective Date (as defined below), hereby accedes to the Credit Agreement
and shall thereafter have the rights and obligations of a Lender thereunder with
the same force and effect as if originally named therein as a Lender.

(b) The Commitment of the Increasing Lender shall equal the amount set forth
opposite its signature hereto.

(c) The amount of the Increasing Lender’s Commitment hereby supplements Schedule
2.01 to the Credit Agreement.

SECTION 2. Representations and Warranties, Agreements of Increasing Lender, etc.
The Increasing Lender (a) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to become a Lender under the Credit Agreement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement
independently and without reliance upon the Administrative Agent or any Lender;
(c) confirms that it will independently and without reliance upon the
Administrative Agent or any Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement; (d) agrees
that it will perform, in accordance with the terms of the Credit Agreement, all
the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender and (e) authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to



--------------------------------------------------------------------------------

the Administrative Agent by the terms of the Credit Agreement, together with
such actions and powers as are reasonably incidental thereto.

SECTION 3. Effectiveness. (a) This Agreement shall become effective as of [    ]
(the “Effective Date”), subject to the Administrative Agent’s receipt of
(i) counterparts of this Agreement duly executed on behalf of the Increasing
Lender and the Company, (ii) the documents required to be delivered by the
Company under the penultimate sentence of Section 2.08(e) of the Credit
Agreement and (iii) an Administrative Questionnaire duly completed by the
Increasing Lender.

(b) Upon the effectiveness of this Agreement, the Administrative Agent shall
give prompt notice thereof to the Lenders.

SECTION 4. Foreign Lenders. If the Increasing Lender is organized under the laws
of a jurisdiction outside the United States, it will provide, following the
Effective Date, the forms specified in Section 2.17(e) and (f) of the Credit
Agreement, at the times specified therein, duly completed and executed by the
Increasing Lender.

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 6. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Severability. In case any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
none of the parties hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Credit Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 8. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 10.01 of the Credit Agreement. All
communications and notices hereunder to the Increasing Lender shall be given to
it at the address set forth in its Administrative Questionnaire.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Increasing Lender, the Company and the Administrative
Agent have duly executed this Agreement as of the day and year first above
written.

 

Commitment

  

[INCREASING LENDER]

$[            ]

  

 

by

 

 

 

Name:

 

Title:

BROWN-FORMAN CORPORATION

by

 

 

 

Name:

 

Title:

U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent

by

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] MATURITY DATE EXTENSION REQUEST

[Date]

Ladies and Gentlemen:

Reference is made to the Five-Year Credit Agreement dated as of November 18,
2011 (as amended, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among Brown-Forman Corporation (the “Company”), the other
Borrowing Subsidiaries from time to time party thereto (the Company and the
Borrowing Subsidiaries being collectively called the “Borrowers”), the Lenders
from time to time party thereto, Barclays Capital, as Syndication Agent, Bank of
America, N.A. and Citibank, N.A., as Co-Documentation Agents and U.S. Bank
National Association, as Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement. In accordance with Section 2.09 of the Credit Agreement, the
undersigned hereby requests an extension of the Maturity Date from November
[    ], 20[    ] to November [    ], 20[    ].

 

Very truly yours,

BROWN-FORMAN CORPORATION

By

 

 

 

Name:

 

Title:

By

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT G

MANDATORY COSTS RATE

Reference is made to the Five-Year Credit Agreement dated as of November 18,
2011 (as amended, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among Brown-Forman Corporation (the “Company”), the other
Borrowing Subsidiaries from time to time party thereto (the Company and the
Borrowing Subsidiaries being collectively called the “Borrowers”), the Lenders
from time to time party thereto, Barclays Capital, as Syndication Agent, Bank of
America, N.A. and Citibank, N.A., as Co-Documentation Agents and U.S. Bank
National Association, as Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

1. The Mandatory Costs Rate is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Costs Rate will be calculated by the Administrative
Agent as a weighted average of the Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant
Borrowing) and will be expressed as a percentage rate per annum.

3. The Additional Cost Rate for any Lender lending from an office of such Lender
in a Participating Member State (as defined below) will be the percentage
notified by that Lender to the Administrative Agent. This percentage will be
certified by that Lender in its notice to the Administrative Agent to be its
reasonable determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that lending office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that lending office.

4. The Additional Cost Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Borrowing denominated in Sterling:

 

AB +C (B-D) + E x 0.01

  

percent per annum

100-(A + C)   

 

  (b) in relation to a Borrowing in any currency other than Sterling:

 

E x 0.01

  

percent per annum

300   

Where:

A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

B is the percentage rate of interest (excluding the applicable interest rate
margin under Section 2.13(a), (b) or (c) of the Credit Agreement) and the
Mandatory Costs Rate and, if the Borrowing is due and unpaid, the additional
rate of interest specified in Section 2.13(e) of the Credit Agreement payable
for the relevant Interest Period on the Borrowing.



--------------------------------------------------------------------------------

C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

E is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (d) “Participating Member State” means any member state of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union; and

 

  (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 percent will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its lending office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.



--------------------------------------------------------------------------------

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its lending office.

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Costs Rate to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Costs Rate, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all Parties.

The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties to the Credit
Agreement any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties to the Credit
Agreement.



--------------------------------------------------------------------------------

EXHIBIT H

LIST OF CLOSING DOCUMENTS

Attached.



--------------------------------------------------------------------------------

LIST OF CLOSING DOCUMENTS

BROWN-FORMAN CORPORATION

CREDIT FACILITY

November 18, 2011

LIST OF CLOSING DOCUMENTS5

A.        LOAN DOCUMENTS

 

1.

Five-Year Credit Agreement dated as of November 18, 2011, among Brown-Forman
Corporation, a Delaware corporation (the “Company”), the other Borrowing
Subsidiaries from time to time party thereto (the Company and the Borrowing
Subsidiaries being collectively called the “Borrowers”), the Lenders party
thereto and U.S. Bank National Association, as Administrative Agent, evidencing
a revolving credit facility to the Borrowers from the Lenders in an initial
aggregate principal amount of up to $800 million (the “Credit Agreement”).

EXHIBITS

 

Exhibit A

   Form of Assignment and Assumption

Exhibit B

   [Reserved]

Exhibit C

   Form of Borrowing Subsidiary Agreement

Exhibit D

   Form of Borrowing Subsidiary Termination

Exhibit E

   Form of Accession Agreement

Exhibit F

   Form of Maturity Date Extension Request

Exhibit G

   Mandatory Costs

Exhibit H

   List of Closing Documents

SCHEDULES

 

Schedule 2.01

   Commitments

Schedule 2.05

   Issuing Banks and LC Commitments

 

2.

Disclosure Letter dated as of November 18, 2011, from the Company to the
Administrative Agent and the Lenders.

 

Schedule 3.05    Disclosed Matters Schedule 6.01    Existing Subsidiary
Indebtedness Schedule 6.02    Existing Liens Schedule 6.05    Transactions with
Affiliates

 

5 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the below-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Company and/or
Company’s counsel.



--------------------------------------------------------------------------------

3.

Notes executed by the Company in favor of each of the Lenders, if any, which has
requested a note pursuant to Section 2.10(e) of the Credit Agreement.

B.        CORPORATE DOCUMENTS

 

4.

Certificate of the Secretary or an Assistant Secretary of the Company certifying
(i) that there have been no changes in the articles of incorporation of the
Company, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the by-laws, as attached thereto, of the Company as in effect on
the date of such certification, (iii) resolutions of the Board of Directors of
the Company authorizing the execution, delivery and performance of the Credit
Agreement and each related document (collectively, the “Loan Documents”) to
which it is a party, (iv) the Good Standing Certificate (or analogous
documentation if applicable) for the Company from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, to the
extent generally available in such jurisdiction and (v) the names and true
signatures of the incumbent officers of the Company authorized to sign the Loan
Documents to which it is a party, and authorized to request a Borrowing or the
issuance of a Letter of Credit under the Credit Agreement.

C.        OPINIONS

 

5.

Opinion of Bass, Berry & Sims PLC, counsel for the Company.

D.        CLOSING CERTIFICATES AND MISCELLANEOUS

 

6.

A Certificate signed by the President, a Vice President or a Financial Officer
of the Company confirming compliance with the conditions set forth in paragraphs
(a) and (b) of Section 4.02 of the Credit Agreement.

 

7.

Payoff documentation providing evidence satisfactory to the Administrative Agent
that the commitments of the lenders under the Five-Year Credit Agreement dated
as of April 30, 2007, among the Company, the borrowing subsidiaries party
thereto, the lenders party thereto and JP Morgan Chase Bank, N.A., as
administrative agent, shall have been terminated and the principal and interest
accrued on all loans, and all other amounts accrued for the accounts of or owing
to the lenders thereunder shall have been paid in full.